Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 1 of 91



                       IN THE UNITED STATES COURT
                     FOR THE DISTRICT OF PUERTO RICO




    MIGUEL ÁNGEL COTTO-VÁZQUEZ
    AND MELISSA GUZMÁN-QUIÑONES


          Plaintiffs,                    CIV. NO.: 16-2807 (SCC)

                v.

    UNITED STATES OF AMERICA

         Defendant.


                 OMNIBUS OPINION AND ORDER

        Pending before the Court are cross-motions for summary

     judgment filed by Miguel Ángel Cotto-Vázquez (“Plaintiff

     Cotto-Vázquez”)       and     Melissa     Guzmán-Quiñones

     (collectively, “Plaintiffs”) and the United States of America

     (“Government”), pursuant to Federal Rule of Civil Procedure

     56 (“Rule 56”), see Docket Numbers 101 and 105, in addition

     to the Government’s Motion to Exclude the Testimony and

     Report of Robert Misey (“Motion to Exclude”), see Docket

     Number 98. For the reasons set forth below, the Plaintiffs’

     Partial Motion for Summary Judgment at Docket Number 101

     and the Government’s Motion for Summary Judgment at

     Docket Number 105 are DENIED while the Government’s

     Motion to Exclude at Docket Number 98 is GRANTED.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 2 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 2




     I. Background

         Plaintiffs filed the instant tax refund suit against the

     Government 1, the Commissioner of the Internal Revenue

     Service and the Internal Revenue Service (“IRS”), for alleged



     1The Original Complaint was filed on October 7, 2016. See Docket No. 2.
     On April 27, 2019, Plaintiffs filed an Amended Complaint. See Docket No.
     26. The Government, in representation of the other named defendants,
     answered both. See Docket Nos. 20 and 27. First, the Court points out that
     because the Amended Complaint supersedes the Original Complaint, the
     Court will only refer to the Amended Complaint and the Answer to the
     Amended Complaint throughout this Opinion and Order. Second, the
     Court recognizes that as its “First Defense” the Government argued that
     the Commissioner of the Internal Revenue Service (“Commissioner”) and
     the Internal Revenue Service “IRS” were not proper party defendants in
     view of 26 U.S.C. § 7422(f), which states that a tax refund suit, such as the
     one before this Court, “may be maintained only against the [Government]
     and not against any officer or employee of the [Government] (or former
     officer or employee) or his personal representative.” The Government has
     subsequently filed various motions stating that it was doing so “as the real
     party in interest and in place of the named federal defendants the
     [Commissioner] and the [IRS][.]” Docket No. 29 at pg. 1; see also Docket
     Nos. 30 and 52. Moreover, the motion for summary judgment pending
     before the Court, at Docket Number 105, was filed only by the
     Government with no mention as to the IRS or the Commissioner. The
     Government also unilaterally altered the caption of the pleadings such
     that only the Government appears. The Court hereby confirms that the
     Government was served in connection with this action, see Docket
     Number 14, and that the Government—not the Commissioner or the
     IRS—is the proper defendant in this action.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 3 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 3




     overpaid penalties and income tax assessed for tax years 2006

     through 2008. See Docket No. 26. In their Amended

     Complaint, Plaintiffs set forth three causes of action. Under

     Count I, Plaintiffs request a refund in connection with alleged

     overpaid penalties which were assessed by the IRS pursuant

     to 26 U.S.C.A. § 6651(a)(2) for failure to pay income taxes for

     tax years 2006 through 2008. 2 See Docket No. 26 at pgs. 11-13.

     Counts II and III are intertwined inasmuch as they reject the

     IRS’s determination that the income derived from eight

     professional boxing bout agreements (“Bout Agreements”)—

     which Plaintiff Cotto-Vázquez entered into with Top Rank,

     Inc. (“TR”)—was characterized as entirely United States




     2In the Amended Complaint Plaintiffs’ request for refund of penalties also
     included the penalties charged due to the late filing of their 2006 and 2007
     tax returns pursuant to 26 U.S.C.A. § 6651(a)(1) as well as penalties for
     failure to make estimated tax payments in connection with tax years 2006,
     2007 and 2008 under 26 U.S.C.A. § 6654(a). See Docket No. 26 at pgs. 11-
     13. However, said request for refunds were waived by Plaintiffs in their
     Opposition to the Government’s Motion for Summary Judgment. See
     Docket No. 122 at pg. 15. As such, the only pending request for refund
     concerning penalties is as to the penalties assessed for late payments
     regarding tax years 2006, 2007 and 2008.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 4 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                   Page 4




     source income. 3 Specifically, Count II entails a request for

     refund for supposed overpaid income taxes regarding

     personal services purportedly performed by Plaintiff Cotto-

     Vázquez pursuant to the Bout Agreements. Id. at 13-20.

     Plaintiffs reason that, because Plaintiff Cotto-Vázquez

     allegedly rendered personal services in connection with the

     Bout Agreements in Puerto Rico, the income earned for such

     services should not have been categorized as United States

     source income, but rather, they should have been deemed as

     Puerto Rico source income. Id. Therefore, Plaintiffs contend

     they are entitled to a refund of $973,376.00 for overpaid

     income taxes. Id. at pg. 23.

         Similarly, under Count III, Plaintiffs seek a refund in the

     amount of $1,084,875.00 for the alleged overpayment of

     income taxes in relation to the purported sale of Plaintiff

     Cotto-Vázquez’s intangible property rights as defined in the

     Bout Agreements under the “Ancillary Rights” provision. Id.


     3The income derived from the Bout Agreements will be referred to as the
     “Agreement Income” throughout this Opinion and Order.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 5 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 5




     at pgs. 20-24. Plaintiffs allege that the Bout Agreements

     included the sale of Plaintiff Cotto-Vázquez’s intangible

     property rights. Id. Plaintiffs reasoning follows that, any gain

     from Plaintiff Cotto-Vázquez’s sale of his intangible property

     rights such as his name, image and likeness in Puerto Rico is

     Puerto Rico source income and not United States source

     income. Id. In the alternative, if the Court were to find that

     the Bout Agreements did not provide for the sale of Plaintiff

     Cotto-Vázquez’s intangible property rights, Plaintiffs ask the

     Court to consider a claim for refund for overpayment of

     income taxes in the amount of $379,761.21, plus interest,

     pursuant to the proposition that the compensation received in

     consideration for the exploitation of Plaintiff Cotto-Vázquez’s

     intangible property rights in Puerto Rico be considered a

     license. Id.

     II. Cross-Motions for Summary Judgment

         On March 2, 2020, the parties filed cross motions for

     summary judgment. 4 While Plaintiffs filed a Partial Motion


     4The parties filed multiple requests for extensions of time in order to fully
     brief the motions due to the COVID-19 pandemic. See Docket Nos. 109,
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 6 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 6




     for Summary Judgment as to Counts I and III at Docket

     Number 101 (“Plaintiffs’ Partial Motion for Summary

     Judgment”), the Government filed what the Court reads as a

     full motion for summary judgment as to all three Counts at

     Docket Number 105 (“Government’s Motion for Summary

     Judgment”). Oppositions followed. 5 See Docket Nos. 122 and

     124.


     118, and 120. The Court granted these requests. See Docket Nos. 114, 119
     and 121.

     5 The Government filed a motion for leave to file a reply in support of its
     motion for summary judgment. See Docket No. 125. Plaintiffs moved to
     strike the motion for leave. See Docket No. 126. According to Plaintiffs, the
     Government’s proposed reply did not consider or discuss new issues of
     fact or law, for the matters addressed in the proposed reply brief had been
     previously discussed in the Government’s motion for summary judgment
     at Docket Number 122. Id. at pg. 2. Furthermore, the proposed reply did
     not comply with Local Rule 56(d) because it was not accompanied by a
     separate statement of material facts addressing the additional facts
     included by Plaintiffs in their statement of facts at Docket Number 122. Id.
     The Government did, however, file a Motion for Leave to File Reply
     Statement of Facts Nunc Pro Tunc to comply with Local Rule 56(d). See
     Docket No. 127. The Court denied both motions for leave and found moot
     Plaintiffs’ Motion to Strike. See Docket No. 128. While the Court upholds
     its denial of the proposed reply brief at Docket Number 125, it clarifies
     that it did consider the reply statement of facts attached to the
     Government’s Motion for Leave Nunc Pro Tunc at Docket Number 127-1
     for the purposes of discerning the undisputed facts in this case.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 7 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 7




         A. Summary Judgment Standard

         Summary judgment is proper under Rule 56, when “the

     movant shows that there is no genuine dispute as to any

     material fact and the movant is entitled to judgment as a

     matter of law.” See Fed. R. Civ. P. 56(a). A dispute of fact is

     “genuine” if “the evidence about the fact is such that a

     reasonable jury could resolve the point in the favor of the non-

     moving party.” See Dunn v. Trs. Of Bos. Univ., 761 F.3d 63, 68

     (1st Cir. 2014) (internal quotations and citations omitted).

     Moreover, facts are categorized as “material” when they can

     potentially “affect the outcome of the suit under the

     applicable law.” Sánchez v. Alvarado, 101 F.3d 223, 227 (1st Cir.

     1996).

         The movant bears the initial burden of establishing “the

     absence of a genuine issue of material fact”. See Celotex Corp.

     v. Catrett, 477 U.S. 317, 323 (1986). But after the movant makes

     an initial showing that no genuine issues of material fact are

     present, in order to overcome a motion for summary

     judgment, the non-movant must demonstrate “through

     submissions of evidentiary quality, that a trialworthy issue
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 8 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 8




     persists.” See Iverson v. City of Boston, 452 F.3d 94, 98 (1st Cir.

     2006). It is worth noting, however, that when the non-movant

     bears the ultimate burden of proof at trial, the non-movant

     cannot “rely on an absence of competent evidence, but must

     affirmatively point to specific facts that demonstrate the

     existence of an authentic dispute.” McCarthy v. Nw. Airlines,

     Inc., 56 F.3d 313, 315 (1st Cir. 1995). Further, while the Court

     draws all reasonable inferences from the record in the light

     most favorable to the non-movant, in doing so, it casts aside

     and    ignores      all   “conclusory   allegations,   improbable

     inferences, and unsupported speculation.” See García-García v.

     Costco Wholesale Corp., 878 F.3d 411, 417 (1st Cir. 2017)

     (internal quotations and citations omitted).

         When faced with cross-motions for summary judgment—

     as is the case here—the Court need not apply a different

     standard of review than the one espoused above. See Adria

     Int’l Group, Inc., v. Ferré Development., Inc., 241 F.3d 103, 107

     (1st Cir. 2001). The Court need only “to determine whether

     either of the parties deserves judgment as a matter of law on

     facts that are not disputed.” Id. And while each motion for
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 9 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 9




     summary judgment will be decided on its own merits,

     because both the Government’s and Plaintiffs’ respective

     motions for summary judgment were filed simultaneously,

     the Court will consider both motions at the same time. See P.R.

     American Ins. Co. v. Rivera-Vázquez, 603 F.3d 125, 133 (1st Cir.

     2010).

         B. The Undisputed Facts (“UF”)

         In order to make its factual findings, the Court considered

     Plaintiffs’ Statement of Material Facts (“PSMF”) 6 at Docket

     Number 102, the Government’s Response to Plaintiffs’

     Statement of Facts (“GOVERNMENT’S RESPONSE SMF”) at

     Docket Number 124-1, the Government’s Statement of

     Undisputed Material Facts (“DSUMF”) at Docket Number

     105-2, Plaintiffs’ Opposing Statement of Material Facts



     6  Plaintiffs’ PSMF was riddled with what the Court will refer to as
     “compounded” proposed facts. These are proposed facts which include a
     statement and one or more deposition testimony extracts. While making
     its findings of fact, there were times in which the Court cited to a proposed
     fact but only admitted either the statement portion or the deposition
     testimony. As noted throughout this Opinion and Order, the Court’s
     reasoning was explained when faced with this situation.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 10 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 10




     (“PLAINTIFFS’ OPPOSING SMF”) at Docket Number 123,

     Plaintiffs’ Additional Facts (“PLAINTIFFS’ ADDITIONAL SMF”),

     also at Docket Number 123, and the Government’s Reply to

     Plaintiffs’ Additional Facts (“GOVERNMENT’S REPLY                       TO

     PLAINTIFFS’ ADDITIONAL SMF”) at Docket Number 127-1, in

     tandem with the documentation cited and attached thereto in

     accordance with Local Rule 56(e).

         After    examining       the   aforementioned,        and     having

     disregarded legal arguments and conclusory statements 7 the

     Court finds that the following facts are undisputed:

         i. General

         1.      During the tax years 2005, 2006, 2007 and 2008 (the

     “Tax Years”) Plaintiffs were—and are still—legally married

     and bona fide residents of Caguas, Puerto Rico. PSMF ¶ 1.

         2.      Plaintiff Cotto-Vázquez is a highly decorated boxer

     who achieved numerous boxing titles throughout his amateur


     7 See Cruz-Acevedo v. Toledo-Dávila, 660 F. Supp. 2d 205, 209 (D.P.R. 2009)
     (clarifying that “[a]s a general principle, parties may not include legal
     arguments or conclusions in their statement of facts.”) (internal citations
     omitted).
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 11 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                          Page 11




     and subsequent professional boxing career. PSMF ¶¶ 2-3.

          3.    During the Tax Years, Plaintiff Cotto-Vázquez’s

     main source of income derived from engaging in professional

     boxing bouts (“Bouts”) and related activities pursuant to the

     terms and conditions of the Bout Agreements entered into

     with TR. PSMF ¶ 4; Docket Nos. 102-5 – 102-12 and 104-1 -104-

     8.

          ii.   The Bout Agreements

          4.    During the Tax Years, Plaintiff Cotto-Vázquez

     entered into a total of eight Bout Agreements with TR for

     bouts against: (i) Muhammad Abdullaev, held on June 11,

     2005 (“Abdullaev Bout”); (ii) Ricardo Torres, held on

     September 24, 2005 (“Torres Bout”); (iii) Paul Malignaggi,

     held on June 10, 2006 (“Malignaggi Bout”); (iv) Carlos

     Quintana, held on December 2, 2006 (“Quintana Bout”); (v)

     Zab Judah, held on June 9, 2007 (“Judah Bout”); (vi) Shane

     Mosley, held on November 10, 2007 (“Mosley Bout”); (vii)

     Alfonso Gómez, held on April 12, 2008 (“Gómez Bout); and

     (viii) Antonio Margarito, held on July 26, 2008 (“Margarito

     Bout”) (collectively, the “Bouts”). PSMF ¶ 6; Docket Nos. 102-
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 12 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 12




     5 – 102-12 and 104-1 -104-8.

         5.     The Bouts took place in the continental United

     States. PSMF ¶¶ 5-6; Docket Nos. 102-5 – 102-12 and 104-1 -

     104-8.

         6.     The Bout Agreements included a “Promotional

     Rights; Rules & Regulations” provision which stated in part

     that “[Plaintiff Cotto-Vázquez] grants TR and its designees all

     exclusive rights required to stage the Bout and to sell tickets

     or admission to the Bout to the public.” See PSMF ¶ 9; Docket

     Nos. 102-5 ¶ 2 - 102-12 ¶ 2; 104-1¶ 2 – 104-8 ¶ 2. 8


     8Plaintiffs’ proposed fact at PSMF ¶ 9 included an introductory statement,
     prior to citing directly to a portion of the “Promotional Rights; Rules &
     Regulations” provision of the Bout Agreements, which stated that
     “[a]ccording to the Bout Agreements, [Plaintiff Cotto-Vázquez ] granted
     to TR all exclusive worldwide rights to the bouts in perpetuity.” The
     Government admitted that Plaintiffs “recitation” of the provision, reflects
     the content of the Bout Agreements. See GOVERNMENT’S RESPONSE SMF ¶
     9. Nonetheless, the Government posits that if by referencing this
     paragraph “Plaintiffs are making a legal conclusion or [are] suggesting an
     inference that the compensation was allocated within each bout
     agreement to rights or services[,]” it must deny such conjectures. Id. The
     Government’s denial constitutes a legal argument which the Court will
     not resolve at this time. However, having said this, the Court has opted to
     directly quote to the provision in full for that is what it states, and the
     Government has admitted as much.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 13 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                              Page 13




         7.     The Bout Agreements included an “Ancillary

     Rights” provision which stated the following:

               [Plaintiff Cotto-Vázquez] grants to TR all
              exclusive worldwide rights to the Bout in
              perpetuity. The rights include the unrestricted
              right to broadcast, telecast, exhibit, photograph,
              record or otherwise reproduce all or portions of
              the Bout and the events immediately preceding
              and following the Bout and between round in
              any and all media in or by any manner, method
              or device now known or hereafter devised,
              including, without limiting the generality of the
              foregoing, the unlimited and unrestricted right
              to telecast the Bout by means of live or delayed
              free over-the-air, cable, subscription, master
              antenna, multi-point or closed circuit television;
              pay-per-view television by means of terrestrial,
              cable, over-the-air, satellite, analog and digital
              transmission as well as Video On Demand,
              Near Video on Demand and HDTV, PDAs and
              other multimedia services; radio; films and
              tapes, for exhibition in all media and in all
              gauges, whether for theatrical exhibition or for
              sale, lease or license for home use, including
              audio and audiovisual cassettes and discs, CD-
              ROM, digital video devices (“DVD”), all forms
              of intent on-line services or deliver, games and
              toys, and the unlimited right to deal with any or
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 14 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 14




             all of the foregoing, and to obtain copyright or
             similar protection in the United States and all
             other countries of the world where such
             protection is available in the name of TR or TR’s
             nominees or assignees and all other fights,
             privileges, benefits, matters and things incident
             to or arising out of all or any of the foregoing,
             all in such manner as TR in its sole discretion
             shall determine. Further, [Plaintiff Cotto-
             Vázquez ] grants to TR all commercial and no-
             commercial advertising and publicity uses of
             the Bout and portions thereof and [Plaintiff
             Cotto-Vázquez ’s] image, with respect to which
             [Plaintiff Cotto-Vázquez] hereby waives his
             personal right of privacy. [Plaintiff Cotto-
             Vázquez ] grants to TR the right to use in any
             medium the name, likeness and biographical
             material of [Plaintiff Cotto-Vázquez], and his
             trainers and seconds, for the purpose of
             advertising and promoting the Bout and for
             advertising and promoting the Ancillary Rights,
             as defined herein, including souvenir programs
             sold in connection with the Bout or the sale of
             said programs at any time thereafter and
             including institutional advertising by the site
             and TR’s television licenses for the Bout. TR and
             its licensees or assignees shall have the right to
             use the name of [Plaintiff Cotto-Vázquez], his
             photograph or other likeness, on commercial
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 15 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                         Page 15




              and merchandising tie-ups and advertisements,
              banners, buttons, posters, T-shirts, clothing
              (such as hats and jackets), jewelry and other
              souvenir items, and all similar products, but
              only in connection with and expressly related to
              the Bout and the Ancillary Rights. All of the
              rights, privileges and benefits granted by
              [Plaintiff Cotto-Vázquez] to TR pursuant to this
              paragraph 3 are hereinafter referred to as the
              ‘Ancillary Rights.’

     See PSMF ¶ 9; Docket Nos. 102-5 ¶ 3 - 102-12 ¶ 3; 104-1¶ 3 –

     104-8 ¶ 3. 9

         8.     The Bout Agreements included a “Compensation”

     provision which outlined the full and complete compensation



     9 In addition to quoting a portion of the “Promotional Rights; Rules &
     Regulations”, Plaintiffs also cited and quoted to the “Ancillary Rights”
     provision in the Bout Agreements as part of the same proposed fact. See
     PSMF ¶ 9. As such, the same denial was raised by the Government. See
     GOVERNMENT’S RESPONSE SMF ¶ 9. Therefore, the Court has opted to
     follow the same course of action taken at supra note 8 and proceeded to
     cite directly to the “Ancillary Rights” for that is in fact what the provision
     states and the Government agrees. The Court also notes that there are
     minor variations in some of the “Ancillary Rights” provisions for each
     Bout Agreement. However, said variations are not substantive in nature,
     therefore, the above quoted provision conveys the central points of the
     same.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 16 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                            Page 16




     for the rights granted to TR and for the services and

     performances required of and to be rendered by Plaintiff

     Cotto-Vázquez in connection with each Bout. PSMF ¶ 12; See

     Docket Nos. 102-5 ¶ 4(a) - 102-12 ¶ 4(a); 104-1 ¶ 4(a) - 104-8 ¶

     4(a). 10




     10 The Government admitted that Plaintiff Cotto-Vázquez was paid for
     each bout. See GOVERNMENT’S RESPONSE SMF at ¶ 12. However, it denies
     the proposed fact to the extent that it constitutes an attempt to make a
     “legal conclusion or [that it is] suggesting an inference that the
     compensation was allocated within each bout agreement to rights or
     service . . . [because] [a]s set forth by the [Government’s] motion for
     summary judgment . . . Plaintiff Cotto-Vázquez was paid to fight.” Id. The
     Government’s denial is in itself a legal argument that the Court need not
     entertain here. At PSMF ¶ 12, Plaintiffs cited to ¶4(a) of the Bout
     Agreements. The proposed fact summarizes the introductory paragraph
     of the “Compensation” provision at ¶4(a)—a provision which figures in
     all eight Bout Agreements—and states the following: “Compensation. (a)
     As full and complete compensation for the rights herein granted to TR and
     for the services and performances required of and to be rendered by
     [Plaintiff Cotto-Vázquez] herein and on condition that the Bout is
     completed in accordance with and subject to the provisions hereof and of
     the applicable standard boxing contract to be signed as provided herein,
     TR shall pay to [Plaintiff Cotto-Vázquez ] . . .” See Docket Nos. 102-5 ¶ 4(a)
     - 102-12 ¶ 4(a); 104-1 ¶ 4(a) - 104-8 ¶ 4(a). Bearing this in mind, at this stage,
     the proposed fact is admitted, for it accurately summarizes the
     compensation provision included in all eight of the Bout Agreements at
     ¶4(a).
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 17 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 17




          9.     The Bout Agreement for the Abdullaev bout

     included the following items under the “Compensation”

     provision11:

               i. Purse: The purse of Five Hundred Thousand and
                   00/100 ($500,000.00) Dollars, which shall be paid
                   promptly following conclusion of the Bout in
                   accordance with the rules of applicable State
                   Athletic Commission. TR may deduct and
                   withhold from the purse such sums as are
                   necessary for payment of [Plaintiff Cotto-
                   Vázquez’s] share of the applicable athletic or
                   boxing commission fees, sanction fees for the Bout,

     11Regarding the compensation received by Plaintiff Cotto-Vázquez from
     TR for the Abdullaev fight, the second sentence of the Government’s
     DSUMF ¶ 7 states that “[Plaintiff Cotto-Vázquez] purse for the fight was
     $500,000.” Plaintiffs qualified this sentence by arguing that the “purse was
     a lump sum which incorporated compensation for services other than
     boxing and the exclusive granting of certain rights for worldwide use at
     perpetuity.” See PLAINTIFFS’ OPPOSING SMF ¶ 7. In further support of their
     qualification, Plaintiffs cited to Robert Arum’s (“Mr. Arum”) deposition—
     CEO of TR—wherein he was asked if TR and Plaintiff Cotto-Vázquez
     “engage[d] in negotiations regarding specific compensation attributable
     to the use of [Plaintiff Cotto-Vázquez ’s] name, image, likeness and
     biographic material for the Abdullaev fight.” See Docket No. 123-1 at pg.
     41, lines 7-12. Mr. Arum responded that it was “all lumped together.” Id.
     Plaintiffs’ qualification is argumentative. As such, the Court will not pass
     upon this matter here and will quote and cite directly to the material
     sections of the “Compensation” provision of the Bout Agreements. This
     matter is further addressed in the Court’s discussion regarding Count III.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 18 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                    Page 18




                   for any anti-doping test, and for expenses which TR
                   may have advanced for [Plaintiff Cotto-Vázquez ]
                   above those items provided in paragraph 6 of this
                   Agreement.

                ii. Training Expense Allowance: TR shall pay to
                     [Plaintiff Cotto-Vázquez] a non-accountable
                     training expense allowance of $50,000. The sum of
                     $25,000 will be paid on final execution of this
                     Agreement and $25,000 will be paid within five (5)
                     days of the conclusion of the Bout.

     See PSMF ¶ 13; Docket Nos. 102-5 at pg. 5 and 104-1 at pg. 5.

          10.     The Bout Agreement for the Torres bout included

     the following items under the “Compensation” provision 12:

                i. Purse: The purse of Four Hundred Thousand and
                    00/100 ($400,000.00) Dollars, which purse shall be
                    paid promptly following conclusion of the Bout in
                    accordance with the rules of the applicable State
                    Athletic Commission . . .



     12 The Government contends that “[Plaintiff Cotto-Vázquez] was
     compensated by Top Rank to fight [Torres] as evidenced by the $400,000
     purse.” See DSUMF ¶ 8. Plaintiffs repeat the qualification at PLAINTIFFS’
     OPPOSING SMF ¶ 7, now labeled as an objection and/or opposition. See
     Plaintiffs’ Opposing SMF ¶ 8. The Court maintains its stance as to
     Plaintiffs’ objection and/or opposition, see supra note 11.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 19 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 19




                ii. Signing Bonus: In addition, upon Fighter’s
                     execution and delivery of this Agreement, TR shall
                     pay to [Plaintiff Cotto-Vázquez] a signing bonus of
                     $50,000.

                iii.Training Expense Allowance: No later than ten (10)
                     business days after signing and delivery of this
                     Agreement, TR shall pay to [Plaintiff Cotto-
                     Vázquez] a non-accountable training expense
                     allowance of $50,000.

     See PSMF ¶ 14; Docket Nos. 102-6 at pg. 5 and 104-2 at pg. 5.

          11.     The Bout Agreement for the Malignaggi bout

     included the following items under the “Compensation”

     provision13:

                i. Purse: The purse of Seven Hundred Thousand and
                    00/100 ($700,000.00) Dollars, which purse shall be
                    paid promptly following conclusion of the Bout in
                    accordance with the rules of the applicable State
                    Athletic Commission . . .

     13  The Government avers that “[Plaintiff Cotto-Vázquez] was
     compensated by Top Rank to fight [Malignaggi] as evidenced by the
     $700,000 purse.” See DSUMF ¶ 9. Plaintiffs repeat the same objection
     and/or opposition included at PLAINTIFFS’ OPPOSING SMF ¶¶ 7-8. See
     PLAINTIFFS’ OPPOSING SMF ¶ 9. The Court maintains its stance as to
     Plaintiffs’ objection and/or opposition at supra notes 11-12.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 20 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 20




             ii. Training Allowance: Not later than ten (10 business
                  days after signing and delivery of this Agreement,
                  TR shall pay to [Plaintiff Cotto-Vázquez] a non-
                  accountable training expense allowance of
                  $100,000.

             iii.Pay-Per-View Bonus: In addition to [Plaintiff Cotto-
                  Vázquez’] guaranteed purse payment, TR shall pay
                  to [Plaintiff Cotto-Vázquez] the sum equal to Two
                  and Fifty/100 ($2.50) Dollars for each pay-per-view
                  home in excess of 100,000 pay-per-view homes. A
                  “pay-per-view home,” as such term is used in this
                  Agreement, shall mean a residential cable or
                  satellite television subscriber located in any of the
                  50 states of the United States and the
                  Commonwealth of Puerto Rico who elects to view
                  the Bout on a pay-per-view basis and who pays the
                  required fee as collected and reported to TR by its
                  pay-per-view licensees in such territory. This
                  additional compensation shall be payable by TR to
                  [Plaintiff Cotto-Vázquez ], within 30 days after TR
                  has received its final payments and reports for pay-
                  per-view homes in excess of 100,000 pay-per-view
                  homes. Those reports which TR receives from its
                  pay-per-view licensees shall be conclusive and
                  binding upon TR and Fighter for purposes of this
                  agreement.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 21 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 21




     See PSMF ¶ 15; Docket Nos. 102-7 at pgs. 5-6 and 104-3 at pgs.

     5-6.

          12.     The Bout Agreement for the Quintana bout included

     the following items under the “Compensation” provision 14:

                i. Purse: The purse of One Million One Hundred
                    Thousand and 00/100 ($1,000,000.00) Dollars,
                    which purse shall be paid promptly following
                    conclusion of the Bout in accordance with the rules
                    of the applicable State Athletic Commission . . .

     See PSMF ¶ 16; Docket Nos. 102-8 at pg. 6 and 104-5 at pg. 6.

          13.     The Bout Agreement for the Judah bout included the

     following items under the “Compensation” provision15:


     14The Government contends that “[Plaintiff Cotto-Vázquez] . . . was paid
     only to fight [Quintana] as indicated by the $1.1 million purse.” See
     DSUMF ¶ 10. Plaintiffs reiterate the same objection and/or opposition
     included at PLAINTIFFS’ OPPOSING SMF ¶¶ 7-9. See PLAINTIFFS’ OPPOSING
     SMF ¶ 10. The Court maintains its stance as to Plaintiffs’ objection and/or
     opposition at supra notes 11-13.

     15  The Government avers that “[Plaintiff Cotto-Vázquez] was
     compensated by Top Rank to fight [Judah] as evidenced by the $2.5
     million purse.” See DSUMF ¶ 11. Plaintiffs repeat the same objection
     and/or opposition included at PLAINTIFFS’ OPPOSING SMF ¶¶ 7-10. See
     PLAINTIFFS’ OPPOSING SMF ¶ 11. The Court maintains its stance as to
     Plaintiffs’ objection and/or opposition at supra notes 11-14.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 22 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 22




                ii. Purse: The purse of Two Million Five Hundred
                     Thousand and 00/100 ($2,500,000.00) Dollars,
                     which purse shall be paid promptly following
                     conclusion of the Bout in accordance with the rules
                     of the applicable State Athletic Commission . . .
                     *Parties agree that the sum of $300,000 from the
                     total compensation corresponds to [Plaintiff Cotto-
                     Vázquez ’s] general training expenses.

     See PSMF ¶ 17; Docket Nos. 102-9 at pgs. 5-6 and 104-6 at pgs.

     5-6.

          14.     The Bout Agreement for the Mosley bout included

     the following items under the “Compensation” provision 16:

                i. The purse of Two Million Seven Hundred Fifty
                    Thousand and 00/100 ($2,750,000.00) Dollars,
                    which purse shall be paid promptly following
                    conclusion of the Bout in accordance with the rules
                    of the applicable State Athletic Commission . . .

                iv. Training Expense Allowance: In addition to
                    [Plaintiff Cotto-Vázquez’] purse, TR shall pay to

     16  The Government avers that “[Plaintiff Cotto-Vázquez] was
     compensated by Top Rank to fight [Mosley] as evidenced by the $2.75
     million purse.” See DSUMF ¶ 12. Plaintiffs repeat the same objection
     and/or opposition included at PLAINTIFFS’ OPPOSING SMF ¶¶ 7-11. See
     PLAINTIFFS’ OPPOSING SMF ¶ 12. The Court maintains its stance as to
     Plaintiffs’ objection and/or opposition at supra notes 11-15.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 23 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 23




                   [Plaintiff Cotto-Vázquez] a non-accountable
                   training expense allowance of Four Hundred Fifty
                   Thousand and 00/100 ($450,000.00) Dollars,
                   payable promptly following conclusion of the Bout.

     See PSMF ¶ 18; Docket Nos. 102-10 at pgs. 5-6 and 104-7 at

     pgs. 5-6.

          15.     The Bout Agreement for the Gómez bout included

     the following items under the “Compensation” provision 17:

                i. The purse of Two Million Four [sic] Hundred
                    Thousand and 00/100 ($2,200,000.00) Dollars,
                    which purse shall be paid promptly following
                    conclusion of the Bout in accordance with the rules
                    of the Commission.

                iii. Training Expense Allowance. In addition to
                     [Plaintiff Cotto-Vázquez’] purse, TR shall pay to
                     [Plaintiff Cotto-Vázquez] a non-accountable
                     training expense allowance of Three Hundred
                     Thousand and 00/100 ($300,000.00) Dollars,
                     payable promptly following conclusion of the Bout.


     17  The Government avers that “[Plaintiff Cotto-Vázquez] was
     compensated by Top Rank to fight [Gómez] as evidenced by the $2.2
     million purse.” See DSUMF ¶ 13. Plaintiffs repeat the same objection
     and/or opposition included at PLAINTIFFS’ OPPOSING SMF ¶¶ 7-12. See
     PLAINTIFFS’ OPPOSING SMF ¶ 13. The Court maintains its stance as to
     Plaintiffs’ objection and/or opposition at supra notes 11-16.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 24 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 24




     See PSMF ¶ 19; Docket Nos. 102-11 at pg. 5 and 104-8 at pg. 5.

          16.     The Bout Agreement for the Margarito bout

     included the following items under the “Compensation”

     provision18:

                i. The purse of Three Million and 00/100
                    ($3,000,000.00) Dollars, which purse shall be paid
                    promptly following conclusion of the Bout in
                    accordance with the rules of the Commission; and

                ii. A special television promotional services fee of One
                    Million and 00/100 ($1,000,000.00) Dollars, which
                    fee shall be paid promptly following conclusion of
                    the Bout.

                iii. In addition, TR shall pay to [Plaintiff Cotto-
                     Vázquez] the sum equal to $5.00 for each pay-per-
                     view buy for the Bout in the United States, its
                     territories and possessions and the Commonwealth
                     of Puerto Rico (the “PPV Territory”), which are in
                     excess of three hundred thousand (300,000) pay-

     18  The Government avers that “[Plaintiff Cotto-Vázquez] was
     compensated by Top Rank to fight [Margarito] as evidenced by the $3
     million purse.” See DSUMF ¶ 14. Plaintiffs repeat the same objection
     and/or opposition included at PLAINTIFFS’ OPPOSING SMF ¶¶ 7-13. See
     PLAINTIFFS’ OPPOSING SMF ¶ 14. The Court maintains its stance as to
     Plaintiffs’ objection and/or opposition at supra notes 11-17.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 25 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 25




                  per-view buys up to and including three hundred
                  fifty thousand (350,000) pay-per-view buys and the
                  sum equal to $7.50 for each pay-per-view buy for
                  the Bout in the PPV Territory which are in excess of
                  three hundred fifty thousand (350,000) pay-per-
                  view buys (the “PPV Payment”).

               v. Training Expense Allowance. In addition to
                  [Plaintiff Cotto-Vázquez’] purse, TR shall pay to
                  [Plaintiff Cotto-Vázquez] a non-accountable
                  training expense allowance of One Million and
                  00/100 ($1,000,000.00) Dollars, payable promptly
                  following conclusion of the Bout.

     See PSMF 20; Docket Nos. 102-11 at pgs. 6-7 and 104-8 at pgs.

     6-7.

         17.     The Bout Agreements also included the following

     “Publicity and Promotion” provision:

               [Plaintiff Cotto-Vázquez] shall cooperate and
               assist in the publicizing, advertising and
               promoting of the Bout, and shall appear at and
               participate in a reasonable number of joint or
               separate press conferences, interviews, and
               other publicity or exploitation appearances or
               activities (any or all of which may be telecast,
               broadcast, recorded or filmed), at times and
               places reasonably designated by TR.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 26 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                     Page 26




     See PSMF 10 19; Docket Nos. 102-5 at ¶7(a) – 102-12 at ¶7(a) and
     104-1 at ¶ 7(a) – 104-8 at ¶ 7(a).

          18.     If any of the Bouts were cancelled, TR was under no

     obligation to pay Plaintiff Cotto-Vázquez. Docket Nos. 102-5

     at ¶ 11 – 102-12 at ¶ 11 and 104-1 at ¶ 11 – 104-8 at ¶ 11.

          19.     Each Bout Agreement included a “Postponement or

     Cancellation” provision which stated that if TR decided to

     terminate the Agreement “no payment shall be due to

     [Plaintiff Cotto-Vázquez].” Id.

          20.     Specifically, paragraph 11(f) of the Bout Agreements

     explained that:

                In the event that the Bout is canceled due to a
                material breach of any covenant, representation
                or warranty of Fighter in this Agreement or for

     19The Government admits that the content recited in the proposed fact
     reflects the language included in the Bout Agreements. See GOVERNMENT’S
     RESPONSE SMF at ¶ 10. However, the Government posits that if by
     referencing this paragraph “Plaintiffs are making a legal conclusion or
     [are] suggesting an inference that the compensation was allocated within
     each bout agreement to rights or services[,]” it must deny such
     conjectures. Id. The Government’s denial is a legal argument which the
     Court will not resolve at this time. Further, the Government’s denial does
     not point to any direct record citation to controvert the proposed fact.
     Accordingly, the Court has cited and quoted directly to the Bout
     Agreements. The proposed fact is admitted.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 27 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                 Page 27




               any other reason, except for the material breach
               of a covenant, representation or warranty of TR
               in this Agreement, [Plaintiff Cotto-Vázquez]
               agrees promptly to return to TR any funds that
               may have been advanced to [Plaintiff Cotto-
               Vázquez] by TR for the Bout pursuant to this
               Agreement.
     See Id.

         21.     Moreover, paragraph 12(a) of the Bout Agreements

     stated that:

               [d]uring the term of this Agreement, [Plaintiff
               Cotto-Vázquez ] shall be ready, willing and able
               to participate in the Bout to the best of [Plaintiff
               Cotto-Vázquez’s] ability and shall honestly
               compete and given an honest exhibition of
               skills. Without limiting any of TR’s rights or
               remedies at law or in equity, TR shall have the
               right to terminate this Agreement if TR believes,
               in its good faith judgment, that [Plaintiff Cotto-
               Vázquez] is not ready, willing and able or
               willing to participate to the best of his ability.

     See PSUMF 11; Docket Nos. 102-5 at ¶ 12(a) – 102-12 at ¶ 12(a)

     and 104-1 at ¶ 12(a) – 104-8 at ¶ 12(a).

         22.     According to David López (“Mr. López”), Senior

     Vice President of Finance at TR, the Bouts generated revenues
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 28 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                   Page 28




     in connection with: (i) Gate Revenue; (ii) Foreign Television;

     (iii) Television Fees; and (iv) Advertising and Sponsorship.

     See PSMF ¶ 7; Docket No. 102-22 at pgs. 5-6 and 8, David

     López Certification and Declaration. 20

            23.    According to Mr. López the total approximate

     revenue from PPV for the Malignaggi, Judah, Mosley and

     Margarito Bouts, included: (i) United States Income; (ii)

     Canada Income; and (iii) Puerto Rico income.

     See PSMF ¶ 8; Docket No. 102-22 at pgs. 2 and 17, David López

     Certification and Declaration.21

            iii.   Plaintiffs’ Tax Returns

            24.    Between 2005 and 2008, Plaintiffs delegated upon

     Miguel Cotto-Carrasquillo (“Mr. Cotto Sr.”), Plaintiff Cotto-


     20The Certification and Declaration signed by David Lopez include the
     specific amounts as to each item. However, all “documents (including all
     copies, excerpts and summaries thereof) produced and deposition
     testimony provided, by [TR] in connection with the Subpoenas served to
     or to be served on Top Rank and its current and past employees, in
     connection with the above referenced suit[,] are subject to a Protective
     Order. See Docket No. 53. Accordingly, the Court has refrained from
     including the exact amounts in this Opinion and Order.

     21   Id.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 29 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                     Page 29




     Vázquez’s father, all matters related to his businesses,

     finances and taxes. PLAINTIFFS’ ADDITIONAL SMF ¶ 1.

          25.   Certified Public Accountant (“CPA”) Ramon F.

     Sanabria (“CPA Sanabria”) was hired by Mr. Cotto Sr. to

     prepare Plaintiffs’ federal tax returns for tax years 2005, 2006

     and 2007. PLAINTIFFS’ ADDITIONAL SMF ¶ 2 22.

          26.   CPA Sanabria was a CPA and a tax preparer—

     certified by both the IRS and the Puerto Rico Treasury

     Department—who was in good standing while working for

     Plaintiff Cotto-Vázquez, Mr. Cotto Sr., and any other member


     22The proposed fact at PLAINTIFFS’ ADDITIONAL SMF ¶ 2 noted that CPA
     Sanabria was hired by Mr. Cotto Sr. to prepare “proper federal tax
     returns.” The Government admits that CPA Sanabria was hired by Mr.
     Cotto Sr. for the preparation of tax returns for tax years 2005, 2006 and
     2007. Docket No. 127-1 ¶ 2. However, it denies the characterization that
     CPA Sanabria was hired to prepare “proper” federal tax returns on the
     grounds that Plaintiffs have failed to proffer any admissible evidence to
     support such a characterization. Id. Moreover, after reviewing the
     deposition testimony cited to by Plaintiffs at PLAINTIFFS’ ADDITIONAL SMF
     ¶ 2, the Court finds that the characterization that CPA Sanabria was hired
     to prepare proper federal tax returns would require an inference on behalf
     of the Court. Such task falls outside of the purview of the Court at this
     stage. Therefore, at this time, the Court will abstain from passing on
     whether CPA Sanabria was hired to prepare “proper” federal tax returns
     and will limit its acceptance of the proposed fact as noted above.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 30 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                    Page 30




     of the Cotto family. PSMF ¶ 22; Docket No. 102-15 at pgs.

     132:15-25 – 133:1-9. 23

          27.   CPA Sanabria advertised himself as an expert in the

     field of federal income taxes. PLAINTIFFS’ ADDITIONAL SMF ¶

     7.

          28.   CPA Sanabria prepared Forms 1040-PR on behalf of

     the Plaintiffs for tax years 2005, 2006 and 2007 and signed said

     federal tax returns as a paid tax preparer duly authorized by

     the IRS. PLAINTIFFS’ ADDITIONAL SMF ¶ 6; Docket Nos. 102-1

     – 102-3.

          29.   On April 8, 2008, Plaintiffs’ untimely filed their

     Form 1040-PR tax return for tax year 2006 before the IRS.

     DSUMF ¶ 16; Docket No. 105-6 at pg. 2.




     23While the Government admits the language recited in the deposition
     excerpt of the proposed fact, it denies that Plaintiff Cotto-Vázquez
     received any advice from his CPA. See GOVERNMENT’S RESPONSE SMF ¶
     22. Notwithstanding the Government’s denial, the fact is admitted for the
     same does not drive at whether CPA Sanabria advised Plaintiff Cotto-
     Vázquez. Rather, the proposed fact drives at CPA Sanabria’s purported
     professional qualifications.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 31 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 31




         30.    On May 6, 2008, Plaintiffs’ untimely filed their Form

     1040-PR tax return for tax year 2007 before the IRS. DSUMF ¶

     18; Docket No. 105-7 at pg. 2.

         31.    CPA Luis Orlando Ortiz (“CPA Ortiz”) was hired by

     Mr. Cotto Sr. to prepare Plaintiffs’ tax return for tax year 2008.

     PLAINTIFFS’ ADDITIONAL SMF ¶ 3.

         32.    CPA Ortiz prepared Form 1040-PR on behalf of the

     Plaintiffs and signed said federal tax return for tax year 2008,

     as a paid tax preparer, duly authorized by the IRS. PLAINTIFFS’

     ADDITIONAL SMF ¶ 6; Docket No. 102-4.

         33.    On May 18, 2009, Plaintiffs filed their Form 1040-PR

     tax return for tax year 2008. Docket Nos. 102-4 and 105-8 at

     pg. 2.

         34.    At the time that the 1040-PR tax returns were filed

     for the Tax Years, Plaintiffs did not file 1040-US tax returns,

     for CPA’s Sanabria and Ortiz only prepared Forms 1040-PR.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 32 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                     Page 32




     PLAINTIFFS’ ADDITIONAL SMF ¶ 824; PSMF 24.25

          35.   The entire Agreement Income was therefore

     exclusively reported in Forms 1040-PR for tax years. PSMF ¶¶

     24 26, 26; Docket No. 102-1 – 102-4.


     24PLAINTIFFS ADDITIONAL SMF ¶ 8 stated as follows “[t]he Plaintiffs signed
     and filed the Forms 1040-PR for tax years 2005, 2006, 2007 and 2008 as
     prepared by CPA Sanabria and CPA Ortiz and did not file Forms 1040-US
     relying on their CPAs tax knowledge and professional judgment.” The
     Government admitted that Plaintiffs signed and filed Forms 1040-PR for
     the Tax Years, as prepared by CPA Sanabria and CPA Ortiz.
     GOVERNMENT’S REPLY TO PLAINTIFFS’ ADDITIONAL SMF ¶ 8. The
     Government also admitted that Plaintiffs did not file Forms 1040-US. Id.
     Nevertheless, the Government denied that Plaintiffs received any advice
     from their accountants. Id. Whether Plaintiffs received—or did not
     receive—any advice from their accountants is not addressed by the Court
     at this time in view of our discussion, infra, regarding Count I.

     25As discussed at infra note 26, the Government denied PSMF ¶ 24 on the
     grounds that Plaintiffs did not receive any advice from their accountants.
     DSUMF ¶ 24. However, here, PSMF ¶ 24 is admitted for the sole purpose
     of explaining that CPA Sanabria and CPA Ortiz did not file any 1040-US
     forms. The Government did not deny or object such proposition.

     26The proposed fact at PSMF ¶ 24 is a compounded one for it includes a
     statement and an extract of CPA Sanabria’s deposition. The latter was
     denied by the Government on the grounds that Plaintiff Cotto-Vázquez
     did not receive any advice from CPA Sanabria. DSUMF ¶ 24. Here, the
     Court admits the portion of the proposed fact including the statement
     which reflects that both CPA Sanabria and CPA Ortiz reported the entire
     Agreement Income in Forms 1040-PR for the Tax Years, for whether
     advice was provided—or not provided—will not be addressed at this time
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 33 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 33




     iv. IRS-PR Tax Audit

          36.   On or around the year 2009, the IRS commenced an

     income tax audit regarding the income earned by Plaintiffs

     from the Bout Agreements (“IRS-PR Audit”) as reported in

     their 1040-PR returns for the Tax Years. PSMF ¶ 28.

          37.   Agent Javier Cortés (“Agent Cortés”) was the IRS

     Revenue Agent assigned to carry out the examination. PSMF

     ¶ 21.

          38.   During the audit process, Plaintiffs requested the

     “non-assertion” of penalties on the grounds that they had

     followed the advice provided to them by CPA Sanabria.

     Docket No. 102-16. 27

     in view of the Court’s discussion and determination regarding Count I.
     See also supra note 25.

     27Plaintiffs’ proposed fact at PSMF ¶ 32 states that Plaintiffs requested the
     “non-assertion” of penalties because they followed the advice provided to
     them by both CPA Sanabria and CPA Ortiz. Plaintiffs cited to Docket No.
     102-16 (Exhibit P), which is a letter that was signed by Plaintiff Cotto-
     Vázquez in support of this proposed fact. Upon reviewing said letter, the
     Court points out that the same solely states that Plaintiffs relied on the
     advice allegedly furnished to them by CPA Sanabria. There is no mention
     of CPA Ortiz in the letter. For this reason, the fact, as admitted by this
     Court, reflects the content of the letter cited by Plaintiffs. Moreover, the
     Court acknowledges that the Government denied a portion of the
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 34 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 34




          39.     On or around November 24, 2009, the IRS-PR issued

     a Penalty Approval Form which reflected that only a failure

     to file penalty for tax year 2006 had been assessed. Docket No.

     102-17. 28

          40.     In the Penalty Approval Form, Agent Cortés



     proposed fact—since this was yet another compounded fact—however,
     that is not the portion that has been admitted by the Court here and, even
     then, the Government’s denial was not accompanied by a direct record
     citation as required by Local Rule 56(e). The portion of the proposed fact
     which was denied by the Government is discussed at infra note 29.

     28 The starting point of this fact is PSMF ¶ 34, which is yet another
     compounded fact for Plaintiffs proposed fact contains a statement and a
     recitation of Agent Cortés’s deposition testimony. In this case, the Court
     has admitted the statement reflecting the content of the Penalty Approval
     Form, for the Government did not oppose the same. The Government
     denied PSMF ¶ 34 to the extent that it was an attempt to suggest an
     inference based on Agent Cortés’s deposition testimony. In its denial the
     Government did not cite to any record citation. The Court acknowledges
     that the portion of Agent Cortés’s deposition testimony, as cited, does not
     provide sufficient context to determine what exactly was being discussed.
     Moreover, the proposed fact mentions the “abatement” of the penalties,
     however, the Penalty Approval Form solely refers to the assertion of
     penalties. At this juncture and in view of the records available to the Court
     it does not appear that the abatement of penalties was being discussed but
     rather the “non-assertion” of penalties. In view of these discrepancies and
     the uncertainty surrounding Agent Cortés’s testimony, the Court has cited
     directly to the Penalty Approval Form.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 35 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 35




     reasoned that Plaintiffs had relied on their CPAs for the

     preparation of their tax returns. PSMF ¶ 32 29; PLAINTIFFS’

     ADDITIONAL SMF ¶ 9; 30 Docket No. 102-17.



     29 The proposed fact at PSMF ¶ 32 is yet another compounded proposed
     fact, whereby Plaintiffs include a statement along with extracts from
     certain deposition testimony. The deposition testimony quoted at PSMF ¶
     32 is that of Agent Cortés whereby he explains his understanding that
     Plaintiff Cotto-Vázquez was entitled to the non-assertion of penalties
     because there was no willful neglect on his behalf or his tax preparers and
     he relied on the advice of both CPA Sanabria and CPA Ortiz. The
     Government denies the proposed fact to the extent that “Plaintiffs are
     making a legal conclusion or suggesting an inference that the revenue
     agent’s thoughts and conclusions carry evidentiary weight[.]”
     GOVERNMENT’S RESPONSE SMF ¶ 32. The Court acknowledges that this is
     a de novo proceeding, however, here, the Court declines the Government’s
     invitation to set aside the fact that Agent Cortés understood that it was
     not necessary to impose failure to pay penalties for tax year 2006 through
     2008 because Plaintiffs reportedly relied on their CPAs. This does not
     mean, however, that the Court is making a determination as to whether
     Plaintiffs were in fact—or were not—advised by their CPAs.
     30 The Government objects to PLAINTIFFS’ ADDITIONAL SMF ¶ 9 on the

     grounds that this is a de novo proceeding, as such, the reasoning employed
     by Agent Cortés is immaterial. GOVERNMENT’S REPLY TO PLAINTIFFS’
     ADDITIONAL SMF ¶ 9. And because Agent Cortés’s statements do not bind
     the Government. Id. Here, the Court maintains the same reasoning as supra
     note 29. The Court also declines to entertain the Government’s denial as
     to the lack of evidentiary weight of Agent Cortés’s statements at this
     juncture. Lastly, the Government’s reassertion that Plaintiffs did not have
     reasonable cause for failing to timely file and pay their taxes is
     argumentative and will not be addressed here.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 36 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 36




          41.   In the Penalty Approval Form, Agent Cortés also

     noted that “[Plaintiff Cotto-Vázquez] showed no knowledge

     of tax law as his education is limited to high school. Puerto

     Rico source income is exempted of federal income taxes per

     IRC 933 and is very common that residents of Puerto Rico

     have no knowledge of their US tax obligations.” PSMF ¶ 35 31;

     Docket No. 102-17 at pg. 1.

          42.   The Penalty Approval Form was approved by the

     IRS-PR group manager, Mrs. Lilian Dones. PLAINTIFFS’

     ADDITIONAL SMF ¶ 10; 32 Docket No. 102-17.

          43.   As part of the audit, Agent Cortés ascertained that

     in preparation for the Bouts, Plaintiff Cotto-Vázquez                    (i)


     31 The Government objects to PSMF ¶ 35 on the same grounds as supra

     notes 29-30. As stated at supra notes 29-30, the Court acknowledges that
     this is a de novo proceeding, however, here, the Court declines the
     Government’s invitation to set aside the fact that Agent Cortés made such
     observations in the Penalty Approval Form.

     32The Government’s objection and denial of PLAINTIFFS’ ADDITIONAL SMF
     ¶ 10 mirror those discussed at supra notes 29-31. As stated at supra notes
     29-31, the Court is aware that this is a de novo proceeding, however, here,
     the Court declines the Government’s invitation to set aside the fact that
     Mrs. Lilian Dones approved the Penalty Approval Form.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 37 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 37




     trained a significant amount of time in Puerto Rico, (ii)

     participated in promotional activities and press conferences

     held in Puerto Rico as a preamble of each of the fights and (iii)

     Plaintiff Cotto-Vázquez ’s name, image and likeness was used

     in Puerto Rico for television advertisements, printed press,

     billboards and other types of advertising. PSMF ¶ 29.33

          44.   The IRS-PR’s audit determined that all of the

     Agreement Income, was to be considered United States

     source income. PSMF ¶ 30; DSUMF ¶ 5.

          45.   At the conclusion of the audit, the IRS prepared

     Form 4549—Income Tax Examination Changes (“Forms


     33The admitted fact summarizes Agent Cortés’s deposition testimony in
     connection with the instant suit. See Docket No. 102-13 at pgs. 100:2-14 and
     101:3-14. The Government denied the proposed fact to the extent Plaintiffs
     were attempting to reach a legal conclusion or infer that Plaintiff Cotto-
     Vázquez was compensated for something else other than fighting.
     GOVERNMENT’S RESPONSE SMF ¶ 29. Further, the Government sustained
     that the revenue agent’s statements were non-binding. Id. The Court finds
     that the Government’s denial constitutes a legal argument that may be
     disregarded for the purposes of determining the uncontested facts in this
     suit. As to the matter concerning the nature of Agent Cortés’s deposition
     testimony, the Court is aware that this is a de novo proceeding, but that
     does not preclude the Court from admitting the fact that Agent Cortés
     made such statements.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 38 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                     Page 38




     4549”) and Form 870 for tax years 2006, 2007 and 2008.

     DSUMF ¶ 634; PSMF ¶ 31; Docket No. 105-9.

            46.    Forms 4549 were executed by Plaintiffs. DSUMF ¶

     6 35; Docket No. 105-9.

            47.    The amounts included in Forms 4549 reflected the

     IRS-PR’s determination regarding Plaintiffs’ tax deficiencies

     regarding the income earned by Plaintiff Cotto-Vázquez in

     connection with the Bout Agreements. DSUMF ¶ 6 36; Docket


      Plaintiffs did not deny that at the conclusion of the audit Forms 4549
     34

     were prepared.

     35   Plaintiffs did not deny that they signed Forms 4549.

     36Plaintiffs denied the Government’s characterization that “the amounts
     included in Form 4549 reflected the Plaintiffs’ tax deficiencies on the
     amounts Plaintiff Cotto-Vázquez earned for the bouts fought outside of
     Puerto Rico.” PLAINTIFFS’ OPPOSING SMF ¶ 6. Plaintiffs contend that the
     assessment included in Forms 4549 is improper because a significant
     portion “arises from the taxation of compensation for services rendered
     by Plaintiff Cotto Vázquez in Puerto Rico and the exclusive granting of
     personal intangible rights.” Id. The Court finds that Plaintiffs’ denial
     constitutes a legal argument. The fact remains that Forms 4549 reflect the
     IRS-PR’s audit determination that the income earned in connection with
     the Bout Agreements was to be considered United States source income.
     Plaintiffs admitted this. See DSUMF ¶ 5; PLAINTIFFS’ OPPOSING SMF ¶ 5.
     As such, the proposed fact at DSUMF ¶ 6 is deemed admitted in order to
     reflect the IRS-PR’s audit determination.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 39 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 39




     No. 105-9.

          48.   In view of the IRS-PR’s audit results, on February 8,

     2010, Plaintiffs were assessed and notified a total of $5,

     330,386.00 in tax deficiencies (“IRS-PR Assessment”) in the

     following principal amounts:

          (a) $383, 430.00 for tax year 2005;

          (b) $646,529.00 for tax year 2006;

          (c) $1,748,472.00 37 for tax year 2007; and

          (d) $2,542,955.00 38 for tax year 2008.


     37 In their PSMF ¶ 31, Plaintiffs listed the notified tax deficiency as
     $1,751,472.00. The Government admitted this fact. See GOVERNMENT’S
     RESPONSE SMF ¶ 31. However, at DSMF ¶ 3, the Government specified the
     amount as totaling $1,748,472.00. In support of this amount, the
     Government cited to a Certificate of Official Record prepared by the IRS.
     See Docket No. 105-7. Plaintiffs accepted the proposed fact as to the
     amount in question albeit having included a qualification as to whether
     the imposition of the assessment was correct. PLAINTIFFS’ OPPOSING SMF
     ¶ 3. Here, the Court will refer to the amount listed in the IRS’s Certificate
     of Official Record for the authenticity of said document has not been
     disputed by the Parties.

     38Likewise, in their PSMF ¶ 31, Plaintiffs listed the notified tax deficiency
     as $2,545,955.00. The Government admitted this fact. See GOVERNMENT’S
     RESPONSE SMF ¶ 31. But at DSMF ¶ 4, the Government specified the
     amount as totaling $2,542,955.00. In support of this amount, the
     Government cited to a Certificate of Official Record prepared by the IRS.
     See Docket No. 105-8. Plaintiffs accepted the proposed fact as to the
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 40 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 40




     See PSMF ¶ 31; DSUMF ¶¶ 1-4 39; Docket Nos. 105-5 at pg. 3;

     105-6 at pg. 3; 105-7 at pg. 3; and 105-8 at pg. 2.

     v.   Request for Audit Reconsideration

          49.    On or around March 26, 2010, Plaintiffs requested

     an     Audit     Reconsideration          regarding       the     IRS-PR’s

     Assessment, therefore prompting the IRS-PR Office to reopen

     the matter. PSMF ¶ 36; Docket No. 29-9.




     amount in question albeit having included a qualification as to whether
     the imposition of the assessment was correct. PLAINTIFFS’ OPPOSING SMF
     ¶ 4. Here, the Court will refer to the amount listed in the IRS’s Certificate
     of Official Record for the authenticity of said document has not been
     disputed by the Parties.

     39DSUMF’s ¶¶ 1-4 categorize the assessment of income taxes as having
     been done in a “proper and timely” fashion. Plaintiffs deny this because
     “[t]he assessment is improper inasmuch a significant portion of the same
     arises from the taxation of compensation for services rendered by
     [Plaintiff Cotto-Vázquez] in Puerto Rico and the exclusive granting of
     personal intangible property, both of which are deemed to be [Puerto
     Rico] source income, which is exempt from federal income taxes under
     United States Internal Revenue Code Section 933.” PLAINTIFFS’ OPPOSING
     SMF ¶¶ 1-4. Plaintiffs’ denial is a legal argument which will not be
     considered by the Court. The amounts admitted were in fact the amounts
     assessed. However, because here the Court will not pass on the matter
     concerning whether the assessment was “properly” done, the Court has
     also cited directly to the IRS’s Certificates of Official Record.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 41 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 41




            50.   On     March     22,        2011,   the   IRS-PR   issued    a

     determination on the Audit Reconsideration upholding the

     IRS-PR Assessment (“Audit Final Determination”). PSMF ¶

     37; Docket No. 102-18.

            51.   The Audit Final Determination referred to an

     income sourcing allocation method known as “event-based

     method” and concluded that Plaintiff Cotto-Vázquez was

     compensated “purely for boxing an event.” PSMF ¶¶ 38-3940;

     Docket No. 102-18.

            52.   According to Agent Cortés, it was recommended

     that he use the “event-based method”, which is an IRS

     Proposed         Regulation,        to     render      the   Audit   Final

     Determination. PSMF ¶ 40. 41


     40The Government admits that the IRS determined that Plaintiff Cotto-
     Vázquez was compensated only for fighting. See GOVERNMENT’S RESPONSE
     SMF ¶¶ 38-39. Nevertheless, it argues that because this is a de novo
     proceeding, the IRS’s reasoning is irrelevant and immaterial. Id. The Court
     recognizes that this is a de novo proceeding, however, here, the Court
     declines the Government’s invitation to set aside the fact that an “event-
     based method” was used in the IRS-PR Final Determination and the Audit
     Final Determination cited by Plaintiffs in support of PSMF ¶¶ 38-39
     reflects as much. See Docket No. 102-18.

     41   The Government admits that in his deposition testimony, Agent Cortés
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 42 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 42




     vi. The First Appeal and the IRS-Las Vegas Notice of Intent

               to Levy

         53.     In 2011, Plaintiffs appealed the contested portions of

     the IRS-PR Assessment (“First Appeal”). PSMF ¶ 43; Docket

     No. 29-10.

         54.     On or around January 25, 2012, Plaintiffs paid to the

     IRS the portions of the IRS-PR Assessment which they

     deemed uncontested. PSMF ¶ 41; Docket No. 102-19 at pgs. 5,

     10, 16 and 22.

         55.     The payment included both the corresponding

     principal amounts and an estimate of the accrued interest as

     of the payment date for a total aggregate amount of $1,072,

     611.00, credited as follows:

         (a) $69,169.00 for tax year 2005;

         (b) $130,499.00 for tax year 2006;



     stated it was recommended that he use the event-based method in order
     to render the Final Determination. GOVERNMENT’S RESPONSE SMF ¶ 40.
     However, it reiterates that this is a de novo proceeding and therefore,
     Agent Cortés’s reasoning is immaterial. Id. While the Court is aware of the
     nature of this proceeding, the fact that Agent Cortés was recommended
     the event-based method will be admitted.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 43 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                              Page 43




         (c) $383,721.00 for tax year 2007; and

         (d) $489,222.00 for tax year 2008.

     See PSMF ¶ 42; Docket Nos. 2-2 and 102-19 at pgs. 5, 10, 16

     and 22.

         56.    On April 16, 2012, while Plaintiffs’ First Appeal

     remained pending, the IRS’s regional office in Las Vegas

     (“IRS-LV”), sent Plaintiffs a Notice of Intent to Levy in the

     aggregate amount of $6,751,909.95, distributed as follows:

         (a) $603,612.09 for tax year 2005;

         (b) $1,064,956.96 for tax year 2006;

         (c) $2,105,782.46 for tax year 2007; and

         (d) $2,977,549.44 for tax year 2008.

     PSMF ¶ 44.

         57.    Initially, the IRS-LV granted Plaintiffs until April 26,

     2012 to satisfy the required amounts prior to proceeding with

     the levy. Id.

         58.    On April 26, 2012, the IRS-Appeals Office issued a

     determination letter regarding Plaintiffs’ First Appeal

     whereby it notified that a $155,509.09 downward adjustment

     for tax year 2005 would be made to the IRS-PR’s Assessment
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 44 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 44




     in view of “mathematical and other errors.” PSMF ¶ 45 42;

     Docket No. 2-3 at pg. 3.

          59.   The IRS-Appeals Office made no adjustments to the

     IRS-PR’s Assessment in connection with the penalties for

     taxable years 2006, 2007 and 2008, therefore fully sustaining

     the rest of the IRS-PR’s Assessment. PSMF ¶ 46; Docket No.

     2-3.

          60.   That same day, the IRS-LV updated the Notice of

     Intent to Levy (“Updated Notice of Intent to Levy”) to extend

     Plaintiffs’ payment deadline until April 30, 2012 and

     increased the amount of accrued interest proportionally for a

     new total amount owed of $6,753,726.27 distributed as

     follows:

                 a. $603,810.02 for tax year 2005;

                 b. $1,065,263.24 for tax year 2006;

                 c. $2,106,332.69 for tax year 2007; and

                 d. $2,978,320.33 for tax year 2008.

     42The proposed fact at PSMF ¶ 46 did not expand upon the nature of the
     errors, however, for the sake of clarity, the Court directly quoted the IRS-
     Appeals Office determination letter which specified that the errors were
     “mathematical” in nature. See Docket No. 2-3.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 45 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 45




     See PSMF ¶ 47; Docket No. 102-20.

          61.     Furthermore, the Updated Notice of Intent to Levy

     included the following additional late payment penalties and

     accrued interest:

          (a) Late Payment Penalties: (i) $158,369.77 for tax year

                2006; (ii) $427,790.19 for tax year 2007; and (iii)

                $626,626.80 for tax year 2008; and

          (b) Accrued Interest: (i) $79,492.96 for tax year 2006; (ii)

                $157,183.90 for tax year 2007; and (iii) $216,792.17 for

                tax year 2008.

     See PSMF ¶¶ 48-49; Docket No. 102-20.

          62.     On April 27, 2012, Plaintiff Cotto-Vázquez paid the

     IRS $6,598,217.18, after having deducted $155,509.09 from the

     required amount on the Notice of Levy of $6,753,726.27, in

     view of the downward adjustment made by the IRS-Appeals

     Office for tax year 2005. PSMF ¶ 5043; Docket No. 2-4.


     43PSMF ¶ 50 states that Plaintiff Cotto-Vázquez proceeded with the full
     payment of the amount required in the Updated Notice of Intent to Levy,
     “[i]n order to avoid any seizure.” While the Government admitted that
     Plaintiff Cotto-Vázquez fully paid the amount required in the Updated
     Notice of Intent to Levy, it stated that it could “neither admit or deny his
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 46 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 46




          63.     Plaintiff Cotto-Vázquez’s payment included the

     penalties and accrued interest, itemized as follows:

          (a) Late Filing Penalty 44: (i) $168,965.64 for tax year 2006;

                and (ii) $994.75 45 for tax year 2007;


     intentions, nor are his intentions for making the payment material to this
     case.” GOVERNMENT’S RESPONSE SMF ¶ 50. While the fact is deemed
     admitted, the Court has not included the phrase “[i]n order to avoid any
     seizure” for it drives at Plaintiff Cotto-Vázquez’s motives.

     44 In their Opposition to the Government’s Motion for Summary
     Judgment, Plaintiffs waived their request for refund regarding the
     penalties assessed for the late filing of Form 1040-PR for tax years 2006
     and 2007. See Docket No. 122 at pg. 15. These penalties stem from the
     untimely filing of Plaintiffs’ 2006 and 2007 Form 1040-PR. DSUMF ¶¶ 16-
     19. Specifically, Form 1040-PR for tax year 2006 was filed on April 8, 2008.
     DSUMF ¶¶ 16-17. In view of this late filing, Plaintiffs were subsequently
     assessed two late filing penalties. Id. The first late filing penalty was
     assessed on May 12, 2008, in the amount of $3,190.00 and the second was
     assessed on February 8, 2010 in the amount of $165,776.00. Id. On the other
     hand, Form 1040-PR for tax year 2007 was filed on May 6, 2008. DSUMF ¶
     18. On June 9, 2008, Plaintiffs were assessed a late filing penalty in the
     amount of $995.00. DSUMF ¶ 19.

     45The Court is unable to read the total amount of the late payment penalty
     assessed for tax year 2007 at Docket Number 102-19. Only the following is
     legible “$994.” However, given the Government’s acceptance of PSMF ¶
     52 stating that the total amount for this particular penalty was $994.75, see
     GOVERNMENT’S RESPONSE SMF ¶ 52, coupled with the fact that Plaintiffs
     waived their request for refund as to this amount, here, the Court will use
     the amount proffered by Plaintiffs.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 47 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 47




          (b) Failure to Pay Estimated Taxes Penalty 46: (i) $642.37 for

             tax year 2006; (ii) $686.43 for tax year 2007; and (iii)

             $624.79 for tax year 2008;

          (c) Late Payment Penalty: (i) $159,379.21 for tax year 2006;

             (ii) $427,921.53 for tax year 2007; and (iii) $626,821.23

             for tax year 2008; and

          (d) Interest Accrued for Late Payment: (i) $223,100.37 for

             tax year 2006; (ii) $310,739.31 47 for tax year 2007; and



     46 Plaintiffs also waived their request for refund concerning the penalty
     assessed for their failure to pay estimated taxes for tax years 2006, 2007
     and 2008. See Docket No. 122 at pg. 15. Nevertheless, Plaintiffs admitted
     the Government’s proposed facts at DSUMF ¶¶ 28-30. See PLAINTIFFS’
     OPPOSING SMF ¶¶ 28-30.
     47 The proposed fact at PSMF ¶ 52 reflects the amount of $157,271.12 in

     interest accrued for late payments for tax year 2007. The Government
     admitted this proposed fact. GOVERNMENT’S RESPONSE SMF ¶ 52.
     However, in their Opposition to the Government’s Motion for Summary
     Judgment, Plaintiffs state that they seek a refund for interest accrued for
     late payment in the total amount of $310,739.31. See Docket No. 122 at pg.
     15. In view of this discrepancy, the Court reviewed the materials cited in
     the proposed fact, namely, Plaintiffs Account Transcripts. See Docket No.
     102-19. After reviewing the same, the Court identified the following four
     instances in which Plaintiffs were charged interest in connection with the
     late payment of their taxes for tax year 2007: (i) $77.99; (ii) $16.23; (iii)
     $153,468.19; and (iv) $157,176.90 for a total of $310,739.31. Therefore, the
     Court admits the proposed fact, but notes that the total interest accrued in
     relation to late payment penalties for tax year 2007 is $310,739.31.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 48 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 48




               (iii) $294,141.31 for tax year 2008.

     See PSMF ¶¶ 51-53.

     vii. Claim for Refund and Request for Abatement

         64.     On January 21, 2014, Plaintiffs filed before the IRS-

     PR an Amended US Individual Income Tax Return Form

     1040X for each of the Tax Years. PSMF ¶ 54; Docket No. 29-3.

         65.     On that same day, Plaintiffs also filed Forms 843

     before the IRS-PR in order to complete their Claim for Refund

     and Request for Abatement (“Claim for Refund”). PSMF ¶¶

     55-56; Docket Nos. 29-2 and 102-21.

         66.     On October 23, 2014, the IRS-Appeals Office rejected

     the Claim for Refund on the grounds that the income earned

     from the Bout Agreements was in its entirety United States

     source income and that no cause existed for the penalties to

     be abated (“IRS-Appeal’s Claim for Refund Determination”).

     PSMF ¶ 57; Docket No. 2-5.

         67.     The IRS-Appeal’s Claim for Refund Determination

     also informed Plaintiffs of their right to bring suit or

     proceedings for the recovery of any overpayment of tax,

     penalties or other moneys by filing a suit before the
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 49 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 49




     corresponding United States District Court within two years

     from the mailing date of its final determination. PSMF ¶ 58;

     Docket No. 2-5.

         68.     The two-year term would expire on October 22,

     2016. Id.

         69.     On October 7, 2016 Plaintiffs filed the Original

     Complaint requesting a refund of overpaid taxes, penalties

     and interests. PSMF ¶ 59; Docket No. 2.

         C. Analysis

         i. Count 1: Request for Refund of Penalties

         Both Plaintiffs and the Government moved for summary

     judgment as to Count I. At the outset, there are several

     matters that need to be addressed by the Court. For starters,

     in their Amended Complaint and Partial Motion for

     Summary Judgment, Plaintiffs explained that, they sought a

     refund for, inter alia, the imposition of penalties pursuant to

     26 U.S.C.A. § 6651(a)(1) due to their failure to timely file their

     income tax returns. See Docket Nos. 26 at ¶¶ 59-73 and 101 at

     pgs. 3-10. However, in their Opposition to the Government’s

     Motion for Summary Judgment, Plaintiffs waived their
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 50 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                              Page 50




     request for refund under § 6651(a)(1). See Docket No. 122 at

     pg. 15. In accordance with Plaintiffs’ waiver, here, the Court

     will solely focus on Plaintiffs’ request for refund regarding

     the failure to pay penalties imposed as to tax years 2006, 2007

     and 2008. This brings us to the next matter that must be

     addressed; the failure to pay penalty that will guide the

     Court’s analysis as to Count I.

         Section 6651 of the Internal Revenue Code (“IRC”)

     encapsulates two failure to pay penalties, to wit, those under

     § 6651(a)(2) and those under 26 U.S.C.A. § 6651(a)(3). The

     aforementioned provisions state the following:

             (a) Addition to tax. —In case of failure—

             (2) to pay the amount shown as tax on any
             return specified in paragraph (1) on or before
             the date prescribed for payment of such tax
             (determined with regard to any extension of
             time for payment), unless it is shown that such
             failure is due to reasonable cause and not due to
             willful neglect, there shall be added to the
             amount shown as tax on such return 0.5 percent
             of the amount of such tax if the failure is for not
             more than 1 month, with an additional 0.5
             percent for each additional month or fraction
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 51 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                            Page 51




             thereof during which such failure continues, not
             exceeding 25 percent in the aggregate; or

             (3) to pay any amount in respect of any tax
             required to be shown on a return specified in
             paragraph (1) which is not shown (including an
             assessment made pursuant to section 6213(b))
             within 21 calendar days from the date of notice
             and demand therefor (10 business days if the
             amount for which such notice and demand is
             made equals or exceeds $100,000), unless it is
             shown that such failure is due to reasonable
             cause and not due to willful neglect, there shall
             be added to the amount of tax stated in such
             notice and demand 0.5 percent of the amount of
             such tax if the failure is for not more than 1
             month, with an additional 0.5 for each
             additional month or fraction thereof during
             which such failure continues, not exceeding 25
             percent in the aggregate.

     See 26 U.S.C.A. §§ 6651(a)(2)-(3).

         As gleaned from both provisions, in order for such

     penalties to be refunded, the taxpayer bears the burden of

     establishing that his or her failure to pay was due to

     “reasonable cause” and not “willful neglect”. In United States
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 52 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 52




     v. Boyle, 469 U.S. 241, 245 (1985), the Supreme Court defined

     “willful neglect” as “conscious, intentional failure or reckless

     indifference.” While the IRC does not define “reasonable

     cause”, Treasury regulations lend a helping hand by

     explaining that “reasonable cause” in connection with a

     failure to timely pay penalty exists if the taxpayer can show

     that he or she “exercised ordinary business care and prudence

     in providing for payment of his [or her] tax liability and was

     nevertheless either unable to pay the tax or would suffer an

     undue hardship . . . if he [or she] paid on the due date.” See 26

     C.F.R. § 301.6651-1(c)(1). 48

          As explained, supra, both penalties require a showing of

     “reasonable cause” and an absence of “willful neglect” in

     order for the refund of the same to follow. The key distinction



     48 To date, the First Circuit has yet to deep dive into an exploration
     regarding the contours and delimitations of the term “reasonable cause”
     as it pertains to penalties under §§ 6651(a)(2)-(3). For example, in
     Shafmaster v. United States, 707 F.3d 130, 137 (1st Cir. 2013), a case which
     focused on a penalty imposed pursuant to § 6651(a)(3), the First Circuit
     focused its analysis in applying Treasury Regulation § 301.6651-1(c)(1)—
     in addition to § 301.6651-1(b), which defines “undue hardship”—to the
     facts at hand.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 53 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 53




     between the two penalties therefore lies in that the penalty

     pursuant to § 6651(a)(2) “applies only to unpaid tax shown on

     the return and thus does not reach taxpayers who fail to pay

     assessed deficiencies or who fail to file any return.” See Boris

     I. Bittker & Lawrence Lokken, Federal Taxation of Income,

     Estates and Gifts, ¶ 117.2, at *3 (Westlaw 2020). In turn, it is §

     6651(a)(3) which imposes a penalty “for failure to pay tax that

     is required to be shown on a return, but is not [.]” Id. Simply

     put, the penalty under § 6651(a)(2) is imposed when a

     taxpayer reports on his or her tax return a specific amount of

     tax owed but fails to pay the total amount or only pays a

     portion of the tax owed by the prescribed due date. In such

     cases, the IRC mandates the imposition of a penalty pursuant

     to § 6651(a)(2). Meanwhile, if a taxpayer filed a return but

     other amounts such as deficiencies are subsequently assessed

     and he or she fails to pay the same by the prescribed due date,

     the IRC calls for the imposition of a penalty under §

     6651(a)(3). See 14A Mertens Law of Federal Income Taxation

     § 55:10 (Westlaw 2020) (explaining that a penalty pursuant to

     § 6651(a)(3) “applies to amounts subsequently assessed while
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 54 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 54




     the failure to pay penalty under [§] 6651(a)(2) applies to

     unpaid amounts showing due on the return as originally

     filed.”).

         Another aspect that further differentiates the two

     penalties is that they are asserted at different junctures. As the

     plain text of the provisions reveal, the penalty under §

     6651(a)(2) is imposed and begins to accrue from the original

     due date of the return. Conversely, the penalty under §

     6651(a)(3), is imposed and begins to accrue, either 21 days

     from the date of notice and demand for the newly assessed

     amount, if the amount shown on the notice and demand is

     under $100,000.00, or within 10 days from the date of notice

     and demand if the assessed amount equals or exceeds

     $100,000.00.

         The moment the penalty is imposed is a crucial

     component of the Court’s inquiry regarding a potential

     refund. The reason being that, in order for a taxpayer to

     effectively invoke the existence of “reasonable cause”, the

     same must have existed on the date prescribed for payment.

     See Estate of Hartsell v. C.I.R., T.C.M. (RIA) 2004-211, 2004 WL
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 55 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 55




     2094750 at *3 (2004). Indeed, events that take place after the

     date prescribed for payment may still be taken into account

     when determining the existence of such “reasonable cause”

     that would justify a refund of a failure to pay penalty, but the

     central point of inquiry remains on the date prescribed for

     payment. Id.; see also Estate of Sowell v. United States, 198 F.3d

     169, 173 n. 4 (5th Cir. 1999).

         Here, Plaintiffs framed their request for refund as to the

     failure to pay penalty under § 6651 (a)(2). Likewise, the

     Government structured its own motion for summary

     judgment as well as its Opposition to Plaintiffs’ Partial

     Motion for Summary Judgment with § 6651(a)(2) in mind.

     Neither Plaintiffs nor the Government touched on §

     6651(a)(3). Furthermore, the IRS transcripts and Certificates of

     Official Record proffered by Plaintiffs and the Government

     do not specify under which of the failure to pay provisions

     the penalties were imposed. Despite this omission, it was

     precisely due to an examination of the IRS transcripts and

     Certificates      of    Official   Record—documents       whose

     authenticity have not been disputed by the Parties—that the
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 56 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                  Page 56




     Court was able to identify what appears to be the Parties’

     misplaced reliance on § 6651(a)(2) instead of § 6651(a)(3)

     throughout their respective motions. Let us explain.

            It is undisputed that on or around the year 2009, Plaintiffs’

     tax returns for the Tax Years were selected for audit by the

     IRS. UF ¶ 36. At this point, Plaintiffs had reported the entire

     income earned in connection with the Bout Agreements

     exclusively in their Form 1040PR for the Tax Years. UF ¶ 35.

     It is also undisputed that Forms 1040PR for tax years 2006,

     2007 and 2008 were untimely filed. UF ¶¶ 29-30, 33. The IRS

     transcripts and Certificates of Official Record disclose the

     following failure to pay penalties:



                                   Tax Year – 2006 49

                Assessment Date                            Amount

                  May 12, 2008                              $678.70

                February 8, 2010                            $330.74



     49   See Docket Nos. 102-19 at pgs. 9-10 and 105-6 at pgs. 2-6.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 57 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                   Page 57




                  May 21, 2012                           $158,369.77

                     TOTAL                               $159,379.21



                                   Tax Year – 2007 50

                Assessment Date                            Amount

                February 8, 2010                            $140.21

                  May 21, 2012                           $427,781.32

                     TOTAL                               $427,921.53



                                   Tax Year – 2008 51

                Assessment Date                            Amount

                  June 29, 2009                             $44.42

                February 8, 2010                            $150.00

                  May 21, 2012                           $626,626.81

                     TOTAL                               $626,821.23




     50   See Docket Nos. 102-19 at pg. 16 and 105-7 at pgs. 2-6.

     51   See Docket Nos. 102-19 at pgs. 21-22 and 105-8 at pgs. 2-6.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 58 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                         Page 58




          As previously indicated, the IRS did not pick up Plaintiffs’

     returns for audit until sometime in 2009 and the deficiencies

     were not assessed until the IRS-PR Assessment on February

     8, 2010. UF ¶¶ 36, 48. Further, Plaintiffs only paid a portion of

     their tax liability on January 25, 2012 while the remainder was

     paid on April 27, 2012. See UF ¶¶ 54-55, 62-63. Ultimately,

     Plaintiffs’ filed their Amended US Individual Income Tax

     Return Form 1040X for the Tax Years on January 21, 2014. See

     UF ¶ 64. In view of these undisputed facts, the Court reasons

     that any failure to pay penalty prior to the IRS-PR Assessment

     must pertain to Plaintiffs’ failure to pay the amount owed in

     connection with the 1040PR Forms as reported when filed on

     April 8, 2008 (Form 1040PR for tax year 2006), May 6, 2008

     (Form 1040PR for tax year 2007 and May 18, 2009 (Form

     1040PR for tax year 2008), respectively. 52 And because the


     52 The Government’s proposed facts at DSUMF ¶¶ 22-24 state that
     Plaintiffs were assessed the following failure to pay penalties: $159,380
     (for tax year 2006); $427, 921 (for tax year 2007); and $626,821 (for tax year
     2008). See also Docket No. 105-1 at pgs. 16-17. Additionally, the
     Government’s proposed fact at DSUMF ¶ 25 states that the
     aforementioned failure to pay penalties were in connection with Plaintiffs’
     failure to pay their United States Federal Income Taxes. Id. Plaintiffs
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 59 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                        Page 59




     failure to pay penalty prior to the IRS-PR Assessment was in

     connection with an amount shown on the Forms 1040PR and

     still owed, the same must have been imposed pursuant to §

     6651(a)(2). In this vein, the Court points out that, Plaintiffs’

     request for refund—as articulated in their Amended

     Complaint and briefings in connection with the motions for

     summary judgment pending before this Court—is devoid of

     any purported “reasonable cause” regarding the failure to

     pay penalties imposed prior to the IRS-PR Assessment and in

     connection with Forms 1040PR for tax years 2006, 2007 and

     2008.


     admitted DSUMFs ¶¶ 22-25. See PLAINTIFFS’ OPPOSING SMF ¶¶ 22-25.
     However, the facts—as relayed in the Court’s UFs—denote that it was not
     until the IRS-PR picked up Plaintiffs’ tax returns for the Tax Years for
     audit, on or around 2009, see UF ¶ 36, that it was determined that all of the
     Agreement Income was to be considered United States source income. See
     UF ¶ 44. Therefore, this is why the Court reasons that any failure to pay
     penalties prior to the IRS-PR’s Audit—which appear to be the $678.70 for
     tax year 2006 and the $44.42 for tax year 2008—must pertain to failure to
     pay penalties in connection with the 1040PR Forms which were the only
     tax returns that had been filed up to that point, and—per the facts
     currently before this Court—there had yet to be a determination regarding
     Plaintiffs’ tax liability pertaining to the Agreement Income being deemed
     as entirely United States source income.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 60 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                           Page 60




          Furthermore, the IRS Transcripts disclose that, on

     February 8, 2010, a “Notice” was issued to Plaintiffs. Docket

     No. 102-19 at pgs. 10, 16, 22. However, without a copy of said

     “Notice”, the Court is unable to discern the nature of the

     same, e.g., if it was in fact a notice and demand for payment

     of the newly assessed tax liability in view of the IRS-PR

     Assessment. 53 Nevertheless, what the Court can gather at this

     point, from the IRS Transcripts and Certificates of Official

     Record, is that the bulk of the failure to pay penalties were

     imposed on or after the IRS-PR’s Assessment. 54 Meaning that,

     any amount owed in connection with the IRS-PR’s

     Assessment must have triggered the failure to pay penalty

     pursuant to § 6651(a)(3) instead of the failure to pay penalty


     53 It is worth mentioning that the IRS Transcripts and Certificates of
     Official Record also refer to the issuance of notices of lien, notices of intent
     to levy and other collection attempts after the February 8, 2010 assessment.
     See Docket No. 102-19 and 105-6 – 105-8. Likewise, it is important to note
     that, a notice of intent to levy, entails that the monthly rate of the failure
     to pay penalty doubles to one percent. See 26 U.S.C.A. § 6651(d).

     54More importantly, substantial failure to pay penalties were announced
     in the Updated Notice of Intent to Levy which was sent to Plaintiffs after
     their failure to pay the amounts demanded in the Notice of Intent to Levy.
     See UF ¶¶ 56-57, 60-61.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 61 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 61




     under § 6651(a)(2). As such, for the Court to entertain

     Plaintiffs’ request for refund, the “reasonable cause” which

     would show why Plaintiffs were allegedly precluded from

     paying the tax liability owed in light of the IRS-PR’s

     Assessment, must have existed during the prescribed

     payment due date as specified on any notice and demand for

     payment.

          Given the Parties’ reliance on § 6651(a)(2) instead of §

     6651(a)(3) and the need for further development as to the

     factual record surrounding the imposition of the penalties,

     e.g. notices and demands made for payment of the tax

     liability, the Court DENIES the Government’s Motion for

     Summary Judgment and Plaintiffs’ Partial Motion for

     Summary Judgment as to Count I.

          ii. Count II: Refund in Connection with Personal Services

          Only the Government moves for summary disposition as

     to Count II.55 The Government’s Motion for Summary

     55In doing so, the Government merged its discussion regarding its request
     for the dismissal of Count III. However, the Court has opted to discuss the
     Government’s request separately even though at times it was difficult to
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 62 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 62




     Judgment adheres to the rationale employed by the IRS when

     it completed the audit of Plaintiffs’ tax returns for the Tax

     Years and throughout the entire administrative process.

     Specifically,     the    Government        posits,    that    the    Bout

     Agreements remunerated Plaintiff Cotto-Vázquez solely for

     fighting 56 and because the Bouts took place in the United

     States, all income earned in connection with the Bout

     Agreements was adequately characterized as United States

     source income. See Docket No. 105-1 at pgs. 5-11.

          Plaintiffs counter that the Bout Agreements compensated

     Plaintiff Cotto-Vázquez for additional personal services in

     addition to boxing. See Docket No. 122. Along this line,

     Plaintiffs posit that the Bout Agreements also compensated


     discern between the Government’s arguments as to Count II and Count
     III.

     56The Government’s Proposed DSUMF ¶ 15 reads as follows: “In 2005
     through 2008, the amounts earned by [Plaintiff Cotto-Vázquez], as
     reflected in the bout agreements, were solely for compensation to fight.”
     The Court did not include Proposed DSUMF ¶ 15 in its Uncontested Facts,
     for as explained in this section, and in view of the facts currently before
     this Court, whether Plaintiffs were solely compensated for fighting is a
     contested material fact.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 63 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                    Page 63




     Plaintiff Cotto-Vázquez for the training that he undertook to

     be adequately prepared for each Bout in addition to

     promotional services that he purportedly carried out in order

     to advertise the Bouts. 57 Id. at pgs. 2-3. Additionally, Plaintiffs

     sustain that, because some of the training and promotional

     services were done in Puerto Rico, an amount of the

     compensation earmarked for training and promotional

     services should be characterized as Puerto Rico source income

     instead of entirely United States source income. Id. at pgs. 2-

     6.

          The Government supports its overarching argument that

     Plaintiff Cotto-Vázquez was solely compensated to fight on

     three different fronts. First, the Government points to the Bout

     Agreements in order to single out the compensation that

     Plaintiff Cotto-Vázquez received as listed under the

     subsection identified as “Purse”. See Docket No. 105-1 at pgs.

     8-10; UF ¶¶ 9-16. The Government also points to provisions

     57 Plaintiffs also aver that the Bout Agreements compensated Plaintiff
     Cotto-Vázquez for the sale or licensing of certain intangible property
     rights, to wit, his name and likeness. The Court will address such claims
     under its discussion regarding Count III.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 64 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 64




     of the Bout Agreements which stated that if the Bouts were

     cancelled Plaintiff Cotto-Vázquez would not get paid even

     the amounts—if any—that he was advanced prior to the

     Bouts. Id.; UF ¶¶ 18-21.

          Second, the Government turns to the deposition testimony

     of Mr. Robert Arum (“Mr. Arum”)—TR’s CEO—Plaintiff

     Cotto-Vázquez and Mr. Cotto Sr. The deposition testimony

     offered by Mr. Arum which was cited and quoted in the

     Government’s Motion for Summary Judgment and in support

     of its proposed DSUMF ¶ 15, highlights Mr. Arum’s

     understanding          that        Plaintiff   Cotto-Vázquez          was

     compensated to fight 58 and that a fighter earns a “Purse” for

     fighting, therefore, if the Bout did not take place, Plaintiff

     Cotto-Vázquez would not be compensated. See Docket No.


     58 The Court will further address this point in its discussion regarding
     Count III, however, here, it is also worth noting that the Government’s
     Motion for Summary Judgment cherry picked Mr. Arum’s deposition
     testimony in such a way that it solely quoted the portion of the sentence
     which states that Plaintiff Cotto-Vázquez was paid to fight. See Docket No.
     105-1 at pg. 10. However, the Government omits the rest of the sentence
     which—read as a whole—reveals Mr. Arum’s assertion that Plaintiff
     Cotto-Vázquez was paid to fight and for TR to be able to exploit his rights
     in connection with the Bouts. See Docket No. 107-1 at 28:2-4.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 65 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                            Page 65




     105-1 at pg. 10. Regarding Plaintiff Cotto-Vázquez’s

     deposition testimony, the Government cites and quotes his

     assertion that he was always aware of the amount that he was

     “fighting” for. Id. As for the deposition testimony of Mr. Cotto

     Sr., the Government notes his understanding that the “Purse”

     entailed the compensation given to a fighter for each Bout and

     that Plaintiff Cotto-Vázquez would not be compensated for

     the Bout by TR if the Bout was cancelled. Id. Lastly, the

     Government points to its designated boxing industry expert,

     Mr. James Thomas, who defined the term “Purse” as the

     compensation provided to a fighter for each Bout. Id. at pg.

     11.

           The Government recognizes that several of the Bout

     Agreements included “monies” for training expenses, signing

     bonuses and victory bonuses. Id. at pg. 10. Nevertheless, the

     Government justifies such inclusions in the Bout Agreements

     as payments that, at the end of the day, were ultimately tied

     to the Bouts. Id. The Government thus focuses its argument in

     underlining the fact that each Bout Agreement—under the

     “Compensation” section—included a designated amount for
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 66 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 66




     the “Purse” that Plaintiff Cotto-Vázquez would receive.

     Plaintiffs have not denied this, and the clear text of the Bout

     Agreements leave no room for doubt as to the existence of

     such compensation. But an integral reading of the Bout

     Agreements reveals that,           the   majority   of the   Bout

     Agreements, included specific amounts earmarked for

     training expenses and promotional services under the

     “Compensation” section of the Bout Agreements in addition

     to the compensation under the “Purse”. See UF ¶¶ 9-16.

     Moreover, the Bout Agreements included a “Publicity and

     Promotion” provision which demanded that Plaintiff Cotto-

     Vázquez publicize, advertise and promote the Bouts as

     specified by TR. See UF ¶ 17.

         The Government’s Motion for Summary Judgment also

     stands for the proposition that even if the Bout Agreements

     included “monies” for activities other than fighting, Plaintiffs

     are unable to demonstrate that any of those “monies” should

     be characterized as Puerto Rico source income. See Docket No.

     105-1 at pg. 10. Indeed, the Bout Agreements do not specify

     where Plaintiff Cotto-Vázquez was to train or comply with his
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 67 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                           Page 67




     promotional duties. And making such a distinction is

     important for it directly affects how the compensation is to be

     characterized, for on the one hand, labor or personal services

     performed solely within the United States are generally

     categorized as United States source income. See 26 U.S.C.A. §

     861(a)(3). On the other hand, Treasury Regulation 26 C.F.R. §

     1.861-4(b)(2) states the following:

             [I]n the case of compensation for labor or
             personal services performed partly
             within and partly without the United
             States by an individual, the part of such
             compensation that is attributable to the
             labor or personal services performed
             within the United States, and that is
             therefore included in gross income as
             income from sources within the United
             States, is determined on the basis that
             most correctly reflects the proper source
             of that income under the facts and
             circumstances of the particular case. In
             many cases, the facts and circumstances
             will be such that an apportionment on a
             time basis, as defined in paragraph
             (b)(2)(ii)(E) of this section, will be
             acceptable.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 68 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                    Page 68




     26 C.F.R. § 1.861-4(b)(2). 59

          In order to challenge the Government’s argument

     Plaintiffs’ Partial Motion for Summary Judgment cites and

     quotes Mr. Arum’s deposition testimony, which reveals that

     when a Bout was to take place, journalists would travel to

     Puerto Rico to interview Plaintiff Cotto-Vázquez and watch

     him train there. See Docket No. 122 at pg. 5. While not

     definitive as to the amount of training and interviews—along

     with any other promotional tasks—done in Puerto Rico in

     connection with the Bout Agreements, Mr. Arum’s deposition

     testimony—an         individual      with    personal      knowledge

     regarding the “ins and outs” of Plaintiff Cotto-Vázquez’s

     relationship with TR—is adequate, considering the facts

     currently before this Court, to preclude the entry of summary

     judgment in favor of the Government. The reason being that,

     Mr.     Arum’s       deposition      testimony      challenges       the

     Government’s         assertion     that   none     of   the    services


     59As pointed out by Plaintiffs, the Court acknowledges that the provision
     addressing labor and services performed by artists and athletes is marked
     as “Reserved”. See 26 C.F.R. § 1.861-4(b)(2)(ii)(C)(3).
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 69 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                           Page 69




     contemplated in the Bout Agreements were carried out in

     Puerto Rico. While today the Court is not ruling as to how this

     compensation is to be characterized—whether it is United

     States or Puerto Rico source income—Mr. Arum’s deposition

     testimony opens the door for the income earmarked in the

     Bout Agreements for training and promotional services to be

     potentially characterized, in part, as Puerto Rico source

     income, instead of entirely United States source income. In

     short, the compensation allotted for training and promotional

     services in the Bout Agreements reveal that certain

     compensation, in addition to the amount designated for the

     actual fighting that would take place on the day of the Bout,

     was contemplated therein. Further, Mr. Arum’s deposition

     testimony indicates that certain training and promotional

     activities took place in Puerto Rico.

         Lastly, the Court acknowledges the Government’s

     reliance on the First Circuit’s decision in Muskat v. United

     States, 554 F.3d 183 (1st Cir. 2009). The Government points to

     Muskat for in the Amended Complaint, see Docket No. 26 at

     pgs. 19-20, Plaintiffs argue that a portion of the compensation
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 70 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 70




     listed under the “Purse” provision of the Bout Agreements

     should be allocated as compensation for the fulfillment of

     Plaintiff Cotto-Vázquez’s duties to promote and publicize the

     Bouts. See Docket No. 105-1 at pg. 7. 60 In Muskat, the First

     Circuit reaffirmed the validity of the “strong proof rule”

     whereby a party wishing “to alter the written allocation for

     tax purposes on the basis that the sums were in reality,

     intended as compensation for some other item[,]” must

     adduce “that, at the time of execution of the instrument, the

     contracting parties actually intended the payments to

     compensate for something different.” 554 F.3d at 188-89. The

     “strong proof rule” is therefore a rule that drives at the

     contracting parties’ intentions. See Harvey Radio Labs., Inc. v.

     Comm’r, 470 F.2d 118, 120 (1st Cir. 1972).

          The Government avers that Plaintiffs have not adduced

     “strong proof” demonstrating that a reallocation of the

     compensation         designated    under     “Purse”     for    the

     60 Plaintiffs also argue—as further expanded upon in the Court’s
     discussion of the Government’s Motion to Exclude—that compensation
     for personal services that were not earmarked in the Bout Agreements
     should be compensated by virtue of the “Purse”.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 71 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                            Page 71




     compensation of personal services such as the promotion and

     advertisement of the Bouts is warranted. See Docket No. 105-

     1 at pg. 7. In their Opposition to the Government’s Motion for

     Summary Judgment, Plaintiffs once again cite to the

     deposition testimony of Mr. Arum. See Docket No. 122 pg. 4.

     Upon being asked whether Plaintiff Cotto-Vázquez was

     compensated for publicizing and advertising the Bouts, Mr.

     Arum answered in the affirmative. Id. The Court finds that the

     “strong proof rule” is applicable to this case to the extent that

     Plaintiffs seek a reallocation of the compensation as

     delineated in the Bout Agreements. Nevertheless, being that

     the “strong proof rule” is one of “intent” and in view of the

     conflicting testimony regarding Plaintiff Cotto-Vázquez’s

     compensation as outlined in the Bout Agreements the Court

     DENIES the Government’s Motion for Summary Judgment

     as to Count II.

         iii. Count III: Refund in Connection with Plaintiff Cotto-

             Vázquez’s Intangible Property Rights

         Both the Government and Plaintiffs move for summary

     judgment as to Count III. While the Government’s Motion for
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 72 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                            Page 72




     Summary Judgment seeks the dismissal of Count III in its

     totality, Plaintiffs’ Partial Motion for Summary Judgment is

     limited to a request for the issuance of a partial judgment from

     this Court stating that the Bout Agreements, inter alia,

     compensated Plaintiff Cotto-Vázquez for “the exclusive use

     by TR at perpetuity of [his] personal property and intangible

     rights.” See Docket No. 101 at pg. 15. The specificity of said

     request is noteworthy because in the Amended Complaint,

     under Count III, Plaintiffs move the Court to allocate a

     portion of the compensation identified as the “Purse”

     provision in the Bout Agreements to the sale of his intangible

     property rights, i.e., his name and likeness, as described in the

     Ancillary Rights. See Docket No. 26 at pg. 22. Specifically,

     Plaintiffs propose that 25% of the “Purse” be “earmarked for

     the gain from the sale of [Plaintiff Cotto-Vázquez’s] intangible

     property rights.” Id. In the alternative, Plaintiffs ask that the

     grant of Plaintiff Cotto Vázquez’s intangible property rights

     be considered a license and therefore request that $379,761.21

     of the allegedly overpaid taxes be allocated as income earned

     for the licensing of his brand, image, name and likeness in
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 73 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 73




     Puerto Rico. Id. at pgs. 22-23. Under both scenarios, Plaintiffs

     contend that a portion of the gains from the exploitation of

     said rights should be characterized as Puerto Rico source

     income. Id.

          Bearing in mind the aforementioned explanation, as the

     Court reads the Partial Motion for Summary Judgment,

     Plaintiffs are not moving for the entry of summary judgment

     of their request for refund as articulated in Count III of the

     Amended Complaint, but rather, they move for the Court to

     determine that the Bout Agreements contemplated certain

     compensation in view of the alleged sale of Plaintiff Cotto-

     Vázquez’s intangible property rights to TR in perpetuity.61 As

     a result, the Court first examines Plaintiffs’ Partial MSJ before



     61Plaintiffs’ request did not use the word “sale”, however, the arguments
     raised in their Partial Motion for Summary Judgment rely on the legal
     theory that the purported compensation received in exchange for the
     grant of the Ancillary Rights was due to a “sale”. See Docket No. 101 at
     pgs. 11-15. Hence why the Court summarized Plaintiffs’ request the way
     that it did. The Court also points out that in their Partial Motion for
     Summary Judgment, Plaintiffs did not expand upon their “in the
     alternative” argument, as raised in the Amended Complaint, addressing
     the possibility that the conveyance of Plaintiff Cotto-Vázquez’s intangible
     property rights could be construed as the granting of a license.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 74 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                          Page 74




     turning to the Government’s Motion for Summary Judgment.

         The Government opposes Plaintiffs’ request on several

     grounds. First, as consistently argued throughout their briefs

     before this Court, the Government remains steadfast that the

     Bout Agreements only compensated Plaintiff Cotto-Vázquez

     for fighting and nothing more. See Docket No. 124 at pgs. 16-

     18. Second, it argues that Plaintiffs are unable to prove that

     the Bout Agreements included the sale of Plaintiff Cotto-

     Vázquez’s intangible property rights to TR. Id. at pgs. 18-21.

     Lastly, the Government contends that if this Court were to

     find that the Bout Agreements contemplated certain

     compensation in exchange for the grant of Plaintiff Cotto-

     Vázquez’s intangible property rights, said conveyance must

     be considered a license, such that that any income earned—

     characterized as royalties—should be deemed as exclusively

     United States source income. Id. at pgs. 21-25.

         As discussed supra, Plaintiffs’ Partial Motion for Summary

     Judgment does not seek the entry of judgment as to the refund

     for the alleged overpayment of taxes as detailed in Count III.

     The issue raised in said motion turns on whether the Bout
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 75 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 75




     Agreements included compensation for the sale of Plaintiff

     Cotto-Vázquez’s intangible property rights. While the

     Government’s Opposition counters that the Bout Agreements

     did not provide for such sale, and that in any event, if the

     Court were to find that compensation was contemplated in

     exchange for the grant of Plaintiff Cotto-Vázquez’s intangible

     property rights, such conveyance was in the form of a license,

     the Court is of the opinion that, at this time, this matter is not

     ripe for disposition and requires that the record be further

     developed. The Court therefore DENIES Plaintiffs’ Partial

     Motion for Summary Judgment requesting the issuance of a

     partial judgment stating that the Bout Agreements included

     compensation for the sale of Plaintiff Cotto-Vázquez’s

     intangible property rights.

         For its part, the Government’s Motion for Summary

     Judgment rehashes the argument that the Bout Agreements

     compensated Plaintiff Cotto-Vázquez solely for fighting

     while relying on the same grounds iterated above as to why

     Count II of Plaintiffs’ Amended Complaint should be

     dismissed. See Docket No. 105-1 at pgs. 5-11. In turn,
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 76 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 76




     Plaintiffs’ Opposition focuses on Mr. Arum’s deposition

     testimony whereby he states that the Bout Agreements

     exclusively conveyed to TR, Plaintiff Cotto-Vázquez’s

     intangible property rights as detailed in the Ancillary Rights,

     in perpetuity. Docket No. 122 at pg. 3. Plaintiffs also rely on

     another excerpt from Mr. Arum’s deposition testimony

     whereby he appears to indicate that while no payment was

     earmarked for the conveyance of the Ancillary Rights, the

     compensation was lumped. Id. at pg. 4.

          The Government once again turns to Muskat, supra, in

     order to argue that Plaintiffs have not adduced “strong proof”

     demonstrating that any of the compensation outlined—let

     alone the compensation listed under the “Purse” provision—

     in   the    Bout     Agreements    should   be   reallocated      as

     compensation for the grant of Plaintiff Cotto-Vázquez’s

     intangible property rights. See Docket No. 105-1 at pg. 7-8. The

     Court recognized the applicability of the “strong proof rule”

     in its discussion as to Count II to the extent that a reallocation

     is sought, and it does so once again as to Count III. However,

     here, contrary to the Court’s analysis as to Count II whereby
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 77 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                           Page 77




     the Court was able to identify specific compensation which

     had been earmarked for certain personal services, the Bout

     Agreements do not show that a specific compensation was

     allotted for Plaintiff Cotto-Vázquez’s grant to TR of his

     intangible property rights as described in the Ancillary Rights

     provision. The introductory paragraph of the subdivisions

     identified as “Compensation” in each Bout Agreement, does

     state, however, that:

             As full and complete compensation for the
             rights herein granted to TR and for the services
             and performances required of and to be
             rendered by [Plaintiff Cotto-Vázquez] herein
             and on condition that the Bout is completed in
             accordance with and subject to the provisions
             hereof and of the applicable standard boxing
             contract to be signed as provided herein, TR
             shall pay to [Plaintiff Cotto-Vázquez ] . . .”

     See UF ¶ 9; see also Docket Nos. 102-5 ¶ 4(a) - 102-12 ¶ 4(a);

     104-1 ¶ 4(a) - 104-8 ¶ 4(a).

         The aforementioned subdivision does not specify the

     nature of the “rights” alluded to, however, Plaintiffs’

     contention throughout the instant case has been that said
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 78 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 78




     “rights” include the Ancillary Rights, meaning, Plaintiff

     Cotto-Vázquez’s intangible property rights. And the clear text

     of the Ancillary Rights provision featured in all eight Bout

     Agreements establishes that said rights were granted to TR by

     way of the Bout Agreements. Moreover, Mr. Arum’s

     deposition      testimony,         as     quoted    and   cited   by    the

     Government—which the Court underscores was selectively

     quoted by the Government, for only the beginning of the

     sentence      stating     that          Plaintiff   Cotto-Vázquez      was

     compensated to fight was included—happened to reveal that

     Plaintiff Cotto-Vázquez was also compensated for TR to be

     able to exploit the rights to his fights. See Docket No. 105-1 at

     pg. 10.

         Akin to the Court’s analysis as to Count II, the Court

     deems that an integral reading of the Bout Agreements

     coupled with Mr. Arum’s acknowledgement that Plaintiff

     Cotto-Vázquez was compensated for fighting and for TR to

     be able to exploit the rights to his fights, challenge the

     Government’s proposed fact at DSUMF ¶ 15 that Plaintiff

     Cotto-Vázquez        was     solely         compensated    for    fighting.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 79 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                      Page 79




     Furthermore, Mr. Arum’s deposition testimony, whereby he

     states that compensation for the grant of Plaintiff Cotto-

     Vázquez’s grant of intangible property rights was all

     “lumped together” 62, appears to, at the very least, raise an

     issue of fact as to the contractual parties’ intentions regarding

     the compensation that Plaintiff Cotto-Vázquez’s received in

     connection with the Bout Agreements and whether a

     reallocation is warranted. See Docket No. 122 at pg. 4. As such,

     at this time, the Court DENIES the Government’s Motion for

     Summary Judgment as to Count III.

     III. Motion to Exclude

          A. Background

          The Government moves for the exclusion of Mr. Misey’s

     expert report and testimony on the grounds that the same

     constitute a legal opinion “thinly veiled as expert testimony”,

     for he merely applies his interpretation of the law to the facts

     in order to reach a legal conclusion as to how the Agreement

     62 The cited and quoted excerpt of Mr. Arum’s deposition testimony
     referred solely to the Abdullaev Bout, however, the Court finds that, at
     this stage, the same raises an issue of material fact as to the contracting
     parties’ intentions as to all of the Bout Agreements.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 80 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                              Page 80




     Income should be characterized. Docket Nos. 98 at pg. 1 and

     98-1 at pgs. 6-7. The Government also avers that Mr. Misey is

     not qualified to issue an opinion on the questions of fact at the

     center of the instant suit which require particular knowledge

     as to the practices and customs of the boxing industry and

     intellectual property. See Docket No. 98-1 at pgs. 2, 7-9.

     Specifically, the Government reasons that, the factual

     question before the Court entails the identification of the

     items or services that the Bout Agreements purportedly

     compensated Plaintiff Cotto-Vázquez for and not whether the

     Agreement Income should be characterized as United States

     or Puerto Rico source income, for the latter is a legal question

     that falls squarely within the Court’s domain. Id.

         For their part, Plaintiffs reject the Government’s

     categorization that Mr. Misey’s expert report and proposed

     testimony constitute a legal opinion. Docket No. 116 at pgs. 1-

     3, 8. According to Plaintiffs, Mr. Misey’s expert report and

     testimony are being proffered as a reasonable methodology to

     determine      how      the    Agreement   Income    should     be

     characterized. Docket No. 116 at pgs. 1-2. Plaintiffs further
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 81 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                       Page 81




     contend that Mr. Misey’s testimony and expert report are of

     essence given the “vagueness and lack of guidance of the IRC

     and Treasury Regulations as to the applicable allocation

     method for professional athletes with compensation partly

     within and partly without the [United States].” Id. at pg. 9. As

     such, Plaintiffs stress that Mr. Misey will assist the Court in

     determining a “reasonable allocation method of the

     compensation paid to [Plaintiff Cotto-Vázquez][.]” Id. at pg.

     15. Moreover, in order to deny the Government’s proposition

     that Mr. Misey is not qualified to render an expert opinion in

     this suit, Plaintiffs point to his experience as a litigator, law

     professor and consultant on matters pertaining to the

     characterization of income streams and the taxation of

     international athletes. Id. at pgs. 11-15.

          The Government’s Reply reiterates the arguments raised

     in its Motion to Exclude. Docket No. 117-1. 63 To wit, that legal


     63 The Court has cited to the Reply tendered at Docket No. 117-1. On
     February 1, 2021, the Court granted the Government’s Motion for Leave
     to File its Reply and stated that “[t]endered reply brief deemed filed.” See
     Docket No. 129. However, the Government proceeded to file the same
     separately the next day. See Docket No. 130.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 82 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                  Page 82




     opinions do not assist the Court, for legal matters fall

     exclusively     within     the     province   of   the   Court.   The

     Government also uses its Reply to distinguish the case law

     cited by Plaintiffs in their Opposition and to further stress

     that, whether the Agreement Income is to be characterized as

     United States or Puerto Rico source income, is a question of

     law, and not of fact. Id.

         After having examined the parties’ briefs and documents

     attached thereto, the Court finds that it can rule on the

     Government’s Motion to Exclude without a hearing.

         B. Analysis

         At the outset of his expert report, Mr. Misey states that he

     was asked by Plaintiffs to render an opinion “as to whether

     the payments received by [Plaintiff Cotto-Vázquez] were in

     the nature of US –source income or Puerto Rico source

     excluded income under the [IRC].” See Docket No. 100-1 at

     pg. 1. The Court finds that an expert report and testimony

     which drive at answering the aforesaid question defeat the

     purpose of Federal Rule of Evidence 702 (“Rule 702”). Said

     rule is “[t]he touchstone for the admission of expert testimony
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 83 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                               Page 83




     in federal court litigation[.]” Crowe v. Marchand, 506 F.3d 13,

     17 (1st Cir. 2007). Rule 702 provides in pertinent part that an

     expert may testify in the form of an opinion if:

             (a)     The expert’s scientific, technical, or other
             specialized knowledge will help the trier of fact
             to understand the evidence or to determine a
             fact in issue;
             (b)     the testimony is based on sufficient facts
             or data;
             (c)     the testimony is the product of reliable
             principles and methods; and
             (d)     the expert has reliably applied the
             principles and methods to the facts of the case.

     See Fed. R. Evid. 702.

         In their Opposition, Plaintiffs inform the Court that Mr.

     Misey’s testimony and expert report are proffered to show the

     Court a “reasonable methodology based on the facts and

     circumstances of the instant case . . . in the determination of

     the ultimate ‘fact’ at issue, namely, the characterization of

     each of the income streams comprising the lump sum income

     generated by [Plaintiff Cotto-Vázquez] under each of the

     [Bout Agreements] and determining its sourcing within the
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 84 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                            Page 84




     United States and/or Puerto Rico.” Docket No. 116 at pgs. 1-2.

     Plaintiffs’ explanation loosely paraphrases Mr. Misey’s

     opening statement in his expert report whereby he leaves no

     room for doubt as to the purposes of this expert report and

     the question that he seeks to answer throughout the same. As

     such, Plaintiffs miss the mark when they characterize Mr.

     Misey’s task as addressing an “issue of fact”, for the question

     that Mr. Misey answers by way of his expert report is a

     question of law. An answer to said question does not assist

     the trier of fact as Rule 702 intends. See Pérez-García v. Puerto

     Rico Ports Authority, 873 F. Supp.2d 435, 441-42 (D.P.R. 2012)

     (citing the Advisory Committee note that accompanies

     Federal Rule of Evidence 704 in support of the proposition

     that “[o]pinions that merely tell the jury what result to reach

     should be deemed inadmissible under Rules 701, 702 and

     403.”).

         Moreover, in reaching a determination regarding the

     admission or exclusion of a proposed expert opinion, the

     Court is tasked with evaluating whether the “expert is

     sufficiently qualified to provide the expert testimony that is
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 85 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                    Page 85




     relevant to the task at hand and to ensure that the testimony

     rests on a reliable basis.” Baudette v. Louisville Ladder, Inc., 462

     F.3d 22, 25 (1st Cir. 2006) (citations omitted). Here, Plaintiffs

     have pointed to Mr. Misey’s expertise in matters pertaining to

     international tax law and the characterization of income

     streams. The Court does not turn a blind eye to Mr. Misey’s

     qualifications and expertise. Nevertheless, such qualifications

     do not shed light on the questions of fact that are presently

     before this Court.

          Assuming      arguendo        that   Mr.   Misey   satisfied    the

     requirements of Rule 702, Mr. Misey’s expert report

     ultimately renders a legal conclusion and therefore oversteps

     the bounds of what constitutes permissible expert testimony

     under Federal Rule of Evidence 704 (“Rule 704”). Rule 704

     permits expert testimony that tackles the “ultimate issue” of

     a case. See Fed. R. Evid. 704(a). 64 However, the “ultimate

     issue” under Rule 704 pertains to issues of fact which, at the


     64Rule 704(a) reads as follows: “[a]n opinion is not objectionable just
     because it embraces an ultimate issue.” Fed. R. Evid. 704(a).
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 86 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                     Page 86




     end of the day, are decided by the jury. Nieves-Villanueva v.

     Soto-Rivera, 133 F.3d 92, 99-100 (1st Cir. 1997). The “ultimate

     issue” that Rule 704 refers to, does not, however, permit

     expert testimony that proffers legal conclusions. Id.

          In a section titled “Discussion”, Mr. Misey spends

     considerable ink discussing legal statutes, IRS regulations and

     opinions in addition to case law regarding the sourcing of

     income streams, which the Court highlights have, for the most

     part, already been referenced by Plaintiffs in their respective

     legal briefs before this Court.65 In this same section, Mr. Misey

     concludes that the Agreement Income should be allocated

     between personal services and the sale of intangible property

     rights. He also offers a legal opinion regarding the contractual

     interpretation of the Bout Agreements while also concluding

     that the Bout Agreements provided for the sale of Plaintiff

     Cotto-Vázquez’s intangible property rights. The “Discussion”




     65The Court also points out that, the third and fourth pages of the expert
     report track certain sections of Plaintiffs’ Amended Complaint at Docket
     Number 26. See Docket No. 100-1 at pgs. 3-4.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 87 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                            Page 87




     section of Mr. Misey’s report mirrors a legal brief, not an

     expert report.

         A section titled “Fight Analysis” follows the “Discussion”

     section of Mr. Misey’s report. Prior to addressing this section,

     it is important to recapitulate the central arguments at play in

     this case in order to further illustrate why the Court is

     precluded from admitting Mr. Misey’s expert report. As

     outlined in the Court’s discussion regarding Counts II and III,

     in their Amended Complaint, Plaintiffs seek to alter the tax

     liability assessed in view of the IRS-PR’s Assessment—

     whereby the entire Agreement Income was deemed United

     States source income—such that some of the Agreement

     Income is re-characterized as Puerto Rico source income. As

     noted repeatedly throughout this Opinion and Order, the

     Government contends that the Bout Agreements solely paid

     Plaintiff Cotto-Vázquez to fight. Meanwhile, Plaintiffs’ aver

     that    the      Bout     Agreements   contained    earmarked

     compensation for certain personal services in addition to

     fighting. Now, as for the purported compensation that was

     not earmarked in the Bout Agreements—which per Plaintiffs’
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 88 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                                     Page 88




     legal theory includes some personal services and the totality

     of the purported sale or licensing of the intangible property

     rights—Plaintiffs seek to reallocate certain amounts of the

     compensation listed under the “Purse” provision of the Bout

     Agreements for the payment of the same.

          In order for the reallocation to proceed, the Court specified

     that Plaintiffs need to show “strong proof” 66, regarding the

     contractual parties’ intent to compensate Plaintiff Cotto-

     Vázquez for the personal services—in addition to fighting—

     and the sale—or licensing—of his intangible property rights.

     If such showing is achieved, then the allocation may proceed.

     Indeed, the Court is allowed to consider as much testimony

     as it needs in order to attain an approximate estimate of the

     amount of compensation that is to be ascribed if the allocation

     between personal services and the sale—or licensing—of

     Plaintiff Cotto-Vázquez’s intangible property rights is




     66This “strong proof” refers to the “strong proof” as noted in Muskat, 554
     F.3d at 188-89 and as referenced in the Court’s discussion as to Counts II
     and III.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 89 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                        Page 89




     warranted. Nevertheless, the Court does not find that Mr.

     Misey’s expert report falls within the purview of the

     testimony necessary to achieve such estimation or that calls

     for such allocation in the first place.

         After the “Discussion” section—which banks on the same

     legal precepts that the Court is privy to—Mr. Misey, in the

     “Fight Analysis” section, proceeds to determine the sourcing

     as to what Plaintiffs identify as the already earmarked

     compensation for certain personal services in the Bout

     Agreements as either United States or Puerto Rico source

     income. See Docket No. 100-1 at pgs. 11-25. Mr. Misey then

     reallocates specific compensation from the compensation

     listed under the “Purse” provision of each Bout Agreement to

     certain personal services and for the sale of the intangible

     property rights which had not been earmarked with a specific

     compensation in the Bout Agreements. Id. In doing so, Mr.

     Misey ends up concluding which compensation is to be

     characterized as United States or Puerto Rico source income.

     Id. The Court finds that Mr. Misey’s expert report renders a

     legal conclusion as to the nature of the Agreement Income.
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 90 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                             Page 90




         Considerable leeway is afforded to the Court when it is

     faced with the task of admitting or excluding expert opinions.

     See Crowe, 506 F.3d at 16. Mr. Misey’s testimony and expert

     report usurps the Court’s role by reaching a legal conclusion

     in this case. Plaintiffs’ Opposition is not enough to persuade

     the Court to stray from the precept which reigns in the First

     Circuit sanctioning the exclusion of legal opinions proffered

     by designated experts. Accordingly, the Court GRANTS the

     Government’s Motion to Exclude.

     IV. Conclusion

         In light of the above, at this time, the Court hereby:

     •   GRANTS the Government’s Motion to Exclude at Docket

         Number 98;

     •   DENIES Plaintiffs’ Partial Motion for Summary Judgment

         at Docket Number 101;

     •   DENIES        the   Government’s   Motion    for   Summary

         Judgment at Docket Number 105; and
Case 3:16-cv-02807-SCC Document 132 Filed 03/11/21 Page 91 of 91




     COTTO-VÁZQUEZ ET. AL., V. U.S.A.                         Page 91




     •   ORDERS the Parties to file a joint motion, on or before

         March 19, 2021, proposing three dates to hold a status

         conference.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 11th day of March 2021.

                     S/SILVIA L. CARRENO-COLL
                     UNITED STATES DISTRICT COURT JUDGE
